Exhibit 10.1

 

 

BriDGEline Digital, inc.

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of October 28, 2014, by and between Bridgeline Digital, Inc., a Delaware
corporation (the “Company”), and the investors set forth on the signature pages
affixed hereto (each, an “Investor” and, collectively, the “Investors”).

 

WHEREAS, the Investors wish to purchase from the Company, and the Company wishes
to sell and issue to the Investors, upon the terms and conditions stated in this
Agreement, an aggregate of up to 200,000 shares of the Company’s Series A
Convertible Preferred Stock, par value $0.001 per share (the “Preferred Shares”)
at a purchase price of $10.00 per Preferred Share, upon the terms and conditions
set forth in this Agreement; and

 

WHEREAS, in connection with the Investors’ purchase of the Preferred Shares, the
Investors will receive certain rights to participate in public offerings of
shares of the Company’s capital stock, and will be subject to certain
restrictions on the transfer of the Preferred Shares and for the shares of the
Company’s Common Stock, par value $0.001 per share (the “Common Stock”) issuable
upon conversion of the Preferred Shares, all as more fully set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto hereby agree to the sale and purchase
of the Preferred Shares as set forth herein.

 

1.

Definitions.

 

For purposes of this Agreement, the terms set forth below shall have the
corresponding meanings provided below.

 

“Affiliate” shall mean, with respect to any specified Person (as defined below),
(i) if such Person is an individual, the spouse, heirs, executors, or legal
representatives of such individual, or any trusts for the benefit of such
individual or such individual’s spouse and/or lineal descendants, or (ii)
otherwise, another Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with, the
Person specified. As used in this definition, “control” shall mean the
possession, directly or indirectly, of the sole and unilateral power to cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities or by contract or other written instrument.

 

“Agent Warrant Shares” shall mean any shares of the Company’s Common Stock
issued upon exercise of the Agent Warrants.

 

“Agent Warrants” shall have the meaning set forth in Section 9.1(c).

 

“Blue Sky Application” as defined in Section 5.3(a) hereof.

 

“Business Day” shall mean any day on which banks located in New York City are
not required or authorized by law to remain closed.

 

“Closing” and “Closing Date” as defined in Section 2.2 (c) hereof.

  

 
 

--------------------------------------------------------------------------------

 

 

“Common Stock” as defined in the recitals above.

 

“Company” as defined in the recitals above.

 

“Company Financial Statements” as defined in Section 4.5(a) hereof.

 

“Company’s Knowledge” means the actual knowledge of any executive officer (as
defined in Rule 405 under the Securities Act) or director of the Company, or the
knowledge of any fact or matter which any person would reasonably be expected to
become aware of in the course of performing the duties and responsibilities as
an executive officer or director of the Company.

 

“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Preferred Shares (including, without limitation, the PIK Shares).

 

“Escrow Agreement” means that certain agreement, dated October 15, 2014 by and
among the Company, the Placement Agent and CSC Trust Company of Delaware.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“First Closing” and “First Closing Date” as defined in Section 2.2(a) hereof.

 

“Investor” as defined in the recitals above.

 

“Liens” means any mortgage, lien, title claim, assignment, encumbrance, security
interest, adverse claim, contract of sale, restriction on use or transfer or
other defect of title of any kind.

 

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole,
(ii) the transactions contemplated hereby or in any of the Transaction Documents
or (iii) the ability of the Company to perform its obligations under the
Transaction Documents (as defined below).

 

“Person” shall mean an individual, entity, corporation, partnership,
association, limited liability company, limited liability partnership,
joint-stock company, trust or unincorporated organization.

 

“PIK Shares” shall have the meaning ascribed to such term in the Series A
Certificate of Designation.

 

“Piggyback Registration” as defined in Section 5.1 hereof.

 

“Placement Agency Agreement” means that certain agreement, dated October 15,
2014 by and between the Placement Agent and the Company.

 

“Placement Agent” means Taglich Brothers, Inc.

 

“Private Placement Memorandum” means the Company’s Private Placement Memorandum
dated October 15, 2014, and any amendments or supplements thereto.

 

“Preferred Shares” as defined in the recitals above.

 

“Purchase Price” shall mean ten dollars ($10.00) per Preferred Share.

  

 
2

--------------------------------------------------------------------------------

 

 

“Registrable Securities” shall mean the Conversion Shares and the Agent Warrant
Shares; provided, that a security shall cease to be a Registrable Security upon
(A) sale pursuant to a Registration Statement or Rule 144 under the Securities
Act, or (B) such security becoming eligible for sale by the Investors without
any restriction pursuant to Rule 144 (including, without limitation, volume
restrictions) and without the need for current public information required by
Rule 144(c)(1) (or Rule 144(i)(2), if applicable).

 

“Registration Statement” shall mean any registration statement of the Company
filed under the Securities Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all material incorporated by reference in such Registration
Statement.

 

“Regulation D” as defined in Section 3.7 hereof.

 

“Regulation S” as defined in Section 6.1(i)(E) hereof.

 

“Rule 144” as defined in Section 6.1(i)(C) hereof.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“SEC Documents” as defined in Section 4.5 hereof.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Series A Certificate of Designation” as defined in Section 7.9 hereof.

 

“Subsequent Closing” and “Subsequent Closing Date” as defined in Section 2.2(b)
hereof.

 

“Subsidiaries” shall mean any corporation or other entity or organization,
whether incorporated or unincorporated, in which the Company owns, directly or
indirectly, any equity or other ownership interest or otherwise controls through
contract or otherwise.

 

“Transaction Documents” shall mean this Agreement, Series A Certificate of
Designation, the Placement Agency Agreement and the Escrow Agreement.

 

“Transaction Securities” shall mean the Preferred Shares, PIK Shares and
Conversion Shares.

 

“Transfer” shall mean any sale, transfer, assignment, conveyance, charge,
pledge, mortgage, encumbrance, hypothecation, security interest or other
disposition, or to make or effect any of the above.

 

“Underwriter” shall mean any entity engaged by the Company to serve as an
underwriter in connection with a registration or offering of securities referred
to in Section 5.

  

 
3

--------------------------------------------------------------------------------

 

 

2.

Sale and Purchase of Preferred Shares.

 

2.1.     Subscription for Preferred Shares by Investors. Subject to the terms
and conditions of this Agreement, on the Closing Date (as hereinafter defined)
each of the Investors shall severally, and not jointly, purchase, and the
Company shall sell and issue to the Investors, the Preferred Shares, in the
respective amounts set forth on the signature pages attached hereto in exchange
for the Purchase Price.

 

2.2     Closings.

 

(a)     First Closing. Subject to the terms and conditions set forth in this
Agreement, the Company shall issue and sell to each Investor, and each Investor
shall, severally and not jointly, purchase from the Company on the First Closing
Date, such number of Preferred Shares set forth on the signature pages attached
hereto, which will be reflected opposite such Investor’s name on Exhibit A-1
(the “First Closing”). The date of the First Closing is hereinafter referred to
as the “First Closing Date.”

 

(b)     Subsequent Closing(s). The Company agrees to issue and sell to each
Investor listed on the Subsequent Closing Schedule of Investors, and each
Investor agrees, severally and not jointly, to purchase from the Company on such
Subsequent Closing Date such number of Preferred Shares set forth on the
signature pages attached hereto, which will be reflected opposite such
Investor’s name on Exhibit A-2 (a “Subsequent Closing”). There may be more than
one Subsequent Closing; provided, however, that the final Subsequent Closing
shall take place within the time periods set forth in the Private Placement
Memorandum. The date of any Subsequent Closing is hereinafter referred to as a
“Subsequent Closing Date.” Notwithstanding the foregoing, the minimum number of
Preferred Shares to be sold at the First Closing shall not be less than 150,000
and the maximum number of Preferred Shares to be sold at the First Closing and
all Subsequent Closings shall not exceed 200,000 in the aggregate.

 

(c)     Closing. The First Closing and any applicable Subsequent Closings are
each referred to in this Agreement as a “Closing.” The First Closing Date and
any Subsequent Closing Dates are sometimes referred to herein as a “Closing
Date.” All Closings shall occur within the time periods set forth in the Private
Placement Memorandum at the offices of Sichenzia Ross Friedman Ference LLP,
counsel to the Placement Agent, at 61 Broadway, 32nd Floor, New York, New York
10006, or remotely via the exchange of documents and signatures.

 

2.3.     Closing Deliveries. At each Closing, the Company shall deliver to the
Investors, against delivery by the Investor of such Investor’s portion of the
Purchase Price (as provided below), duly issued certificates representing the
Preferred Shares registered in the name of the Investors. At each Closing, each
Investor shall deliver or cause to be delivered to the Company the portion of
the Purchase Price set forth in its counterpart signature page annexed hereto by
paying United States dollars via bank, certified or personal check which has
cleared prior to the applicable Closing Date or in immediately available funds,
by wire transfer to the following escrow account:

 

PNC Bank

300 Delaware Avenue

Wilmington, DE 19801

Acct Name: CSC Trust Company of Delaware, Escrow Agent for Bridgeline Digital

ABA#: 031100089

A/C#: 5605012373

OBI: FFC: Bridgeline Digital Escrow; 79-2231

Ref: Investor Name

  

 
4

--------------------------------------------------------------------------------

 

 

3.

Representations, Warranties and Acknowledgments of the Investors.

 

Each Investor, severally and not jointly, represents and warrants to the Company
solely as to such Investor that:

 

3.1     Authorization. The execution, delivery and performance by such Investor
of the Transaction Documents to which such Investor is a party have been duly
authorized and will each constitute the valid and legally binding obligation of
such Investor, enforceable against such Investor in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.

 

3.2     Purchase Entirely for Own Account. The Transaction Securities to be
received by such Investor hereunder will be acquired for such Investor’s own
account, not as nominee or agent, and not with a view to the resale or
distribution of any part thereof in violation of the Securities Act, and such
Investor has no present intention of selling, granting any participation in, or
otherwise distributing the same in violation of the Securities Act, without
prejudice, however, to such Investor’s right at all times to sell or otherwise
dispose of all or any part of such Transaction Securities in compliance with
applicable federal and state securities laws. Nothing contained herein shall be
deemed a representation or warranty by such Investor to hold the Transaction
Securities for any period of time. Such Investor is not a broker-dealer
registered with the SEC under the Exchange Act or an entity engaged in a
business that would require it to be so registered.

 

3.3.     Investment Experience. Such Investor acknowledges that the purchase of
the Transaction Securities is a highly speculative investment and that it can
bear the economic risk and complete loss of its investment in the Transaction
Securities and has such knowledge and experience in financial or business
matters such that it is capable of evaluating the merits and risks of the
investment contemplated hereby.

 

3.4     Disclosure of Information. Such Investor has had an opportunity to
receive all information related to the Company and the Transaction Securities
requested by it and to ask questions of and receive answers from the Company
regarding the Company, its business and the terms and conditions of the offering
of the Transaction Securities. Neither such inquiries nor any other due
diligence investigation conducted by such Investor shall modify, amend or affect
such Investor’s right to rely on the Company’s representations and warranties
contained in this Agreement and the Private Placement Memorandum. Such Investor
acknowledges that it has received and reviewed the Private Placement Memorandum
describing the offering of the Transaction Securities, as well as copies of the
Company’s SEC Filings since December 20, 2013.

 

3.5     Restricted Securities. Such Investor understands that the Transaction
Securities are characterized as “restricted securities” under the U.S. federal
securities laws since they are being acquired from the Company in a transaction
not involving a public offering and that under such laws and applicable
regulations such Transaction securities may be resold without registration under
the Securities Act only in certain limited circumstances.

 

3.6     Legends. It is understood that, except as provided below, certificates
evidencing the Transaction Securities may bear the following or any similar
legend:

 

(a)     “The securities represented hereby may not be transferred unless (i)
such securities have been registered for sale pursuant to the Securities Act of
1933, as amended, (ii) such securities may be sold pursuant to an available
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, or (iii) the Company has received an opinion
of counsel reasonably satisfactory to it that such transfer may lawfully be made
without registration under the Securities Act of 1933 or qualification under
applicable state securities laws.”

  

 
5

--------------------------------------------------------------------------------

 

 

(b)     If required by the authorities of any state in connection with the
issuance of sale of the Transaction Securities, the legend required by such
state authority.

 

3.7     Accredited Investor. Such Investor is an accredited investor as defined
in Rule 501(a) of Regulation D, as amended, under the Securities Act
(“Regulation D”).

 

3.8     No General Solicitation. Such Investor did not learn of the investment
in the Transaction Securities as a result of any public advertising or general
solicitation.

 

3.9     Brokers and Finders. No Investor will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or any other
Investor, for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of such
Investor.

 

4.

Representations and Warranties of the Company.

 

The Company represents, warrants and covenants to the Investors that:

 

4.1.     Organization; Execution, Delivery and Performance.

 

(a)     The Company and each of its Subsidiaries, if any, is a corporation or
other entity duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it is incorporated or organized, with full
power and authority (corporate and other) to own, lease, use and operate its
properties and to carry on its business as and where now owned, leased, used,
operated and conducted. The Company is duly qualified as a foreign corporation
to do business and is in good standing in every jurisdiction in which its
ownership or use of property or the nature of the business conducted by it makes
such qualification necessary except where the failure to be so qualified or in
good standing would not have a Material Adverse Effect. The Company’s current
Subsidiaries have no material assets and have had no more than de minimus
revenues during the past 12 months, and to the Company’s knowledge, no
Subsidiaries are expected to have material assets or revenues during the next
three years.

 

(b)     (i) The Company has all requisite corporate power and authority to enter
into and perform the Transaction Documents and to consummate the transactions
contemplated hereby and thereby and to issue the Transaction Securities, in
accordance with the terms hereof and thereof, (ii) the execution and delivery of
the Transaction Documents and the Agent Warrants by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
(including without limitation, the issuance of the Transaction Securities) have
been duly authorized by the Company’s Board of Directors and no further consent
or authorization of the Company, its Board of Directors, or its stockholders, is
required, (iii) each of the Transaction Documents and the Agent Warrants has
been duly executed and delivered by the Company by its authorized
representative, and such authorized representative is a true and official
representative with authority to sign each such document and the other documents
or certificates executed in connection herewith and bind the Company
accordingly, and (iv) each of the Transaction Documents and the Agent Warrants
constitutes, and upon execution and delivery thereof by the Company will
constitute, a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except to the extent limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other laws
of general application affecting enforcement of creditors’ rights and general
principles of equity that restrict the availability of equitable or legal
remedies.

  

 
6

--------------------------------------------------------------------------------

 

 

4.2.     Securities Duly Authorized. The Transaction Securities to be issued to
each such Investor pursuant to this Agreement, when issued and delivered in
accordance with the terms of this Agreement, will be duly and validly issued and
will be fully paid and nonassessable and free from all taxes or Liens with
respect to the issue thereof and shall not be subject to preemptive rights or
other similar rights of stockholders of the Company. Subject to the accuracy of
the representations and warranties of the Investors to this Agreement, the offer
and issuance by the Company of the Transaction Securities is exempt from
registration under the Securities Act.

 

4.3     No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including without limitation, the issuance of
the Transaction Securities) will not: (i) conflict with or result in a violation
of any provision of the Certificate of Incorporation or By-laws or (ii) violate
or conflict with, or result in a breach of any provision of, or constitute a
default (or an event which with notice or lapse of time or both could become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture, patent, patent
license or instrument to which the Company or any of its Subsidiaries is a
party, except for possible violations, conflicts or defaults as would not,
individually or in the aggregate, have a Material Adverse Effect, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and regulations of
any self-regulatory organizations to which the Company or its securities are
subject) applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or
affected. Neither the Company nor any of its Subsidiaries is in violation of its
Certificate of Incorporation, By-laws or other organizational documents. Neither
the Company nor any of its Subsidiaries is in default (and no event has occurred
which with notice or lapse of time or both could put the Company or any of its
Subsidiaries in default) under, and neither the Company nor any of its
Subsidiaries has taken any action or failed to take any action that would give
to others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party or by which any property or assets of the Company or any
of its Subsidiaries is bound or affected, or for possible defaults as would not,
individually or in the aggregate, have a Material Adverse Effect. The businesses
of the Company and its Subsidiaries are not being conducted in violation of any
law, rule ordinance or regulation of any governmental entity, except for
possible violations which would not, individually or in the aggregate, have a
Material Adverse Effect. Except as required under the Securities Act, the
Exchange Act, the rules and regulations of the Nasdaq Stock Market and any
applicable state securities laws, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court, governmental agency, regulatory agency, self regulatory organization or
stock market or any third party in order for it to execute, deliver or perform
any of its obligations under this Agreement or to issue and sell the Transaction
Securities in accordance with the terms hereof. All consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the date hereof.

  

 
7

--------------------------------------------------------------------------------

 

 

4.4.     Capitalization. As of October 15, 2014, the authorized capital stock of
the Company consists of (i) 50,000,000 shares of Common Stock, of which
21,943,903 shares are issued and outstanding, 3,543,140 shares are reserved for
issuance pursuant to stock options granted under the Company’s equity
compensation plans, 217,430 shares are reserved for issuance pursuant to the
Company’s employee stock purchase plan, 1,508,700 shares are reserved for
issuance pursuant to warrants to purchase Common Stock, 2,307,693 shares are
reserved for issuance pursuant to secured convertible notes and 253,846 shares
are reserved for issuance pursuant to an earnout provision in connection with
the acquisition of ElementsLocal and (ii) 1,000,000 shares of preferred stock,
par value $0.001 per share, of which no shares are issued and outstanding.
Except as described above and in Schedule 4.4 hereto or in the Private Placement
Memorandum, (i) there are no outstanding options, warrants, scrip, rights to
subscribe for, puts, calls, rights of first refusal, agreements, understandings,
claims or other commitments or rights of any character whatsoever relating to,
or securities or rights convertible into or exchangeable for any shares of
capital stock of the Company or any of its Subsidiaries, or arrangements by
which the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries,
(ii) there are no agreements or arrangements under which the Company or any of
its Subsidiaries is obligated to register the sale of any of its or their
securities under the Securities Act (except for the registration rights
provisions contained herein) and (iii) there are no anti-dilution or price
adjustment provisions contained in any security issued by the Company (or in any
agreement providing rights to security holders) that will be triggered by the
issuance of the Transaction Securities. All of such outstanding shares of
capital stock are, or upon issuance will be, duly authorized, validly issued,
fully paid and nonassessable. No shares of capital stock of the Company are
subject to preemptive rights or any other similar rights of the stockholders of
the Company or any Lien imposed through the actions or failure to act of the
Company.

 

4.5.     SEC Information.

 

(a)     The Company has timely filed all reports, schedules, forms, statements
and other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the Exchange Act (all of the foregoing and all other
documents filed with the SEC prior to the date hereof and all exhibits included
therein and financial statements and schedules thereto and documents
incorporated by reference therein, being hereinafter referred to herein as the
“SEC Documents”). The SEC Documents have been made available to the Investors
via the SEC’s EDGAR system and all SEC Documents since December 20, 2013 have
been provided as an Annex to the Memorandum. As of their respective dates, the
SEC Documents complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. As of their respective dates, the financial
statements of the Company included in the SEC Documents (“Company Financial
Statements”) complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. The Company Financial Statements have been prepared in
accordance with United States generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements) and fairly present in all
material respects the consolidated financial position of the Company and its
consolidated Subsidiaries as of the dates thereof and the consolidated results
of their operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments). Except as
set forth in the Company Financial Statements, the Company has no liabilities,
contingent or otherwise, other than: (i) liabilities incurred in the ordinary
course of business subsequent to June 30, 2014 (the fiscal period end of the
Company’s most recently-filed periodic report), and (ii) obligations under
contracts and commitments incurred in the ordinary course of business and not
required under generally accepted accounting principles to be reflected in such
financial statements, which, individually or in the aggregate, are not material
to the financial condition or operating results of the Company.

 

(b)     The shares of Common Stock are currently traded on the Nasdaq Capital
Market. Other than notice received on May 28, 2014, as set forth in the SEC
Documents, the Company has not  received notice (written or oral) from Nasdaq to
the effect that the Company is not in compliance with the continued listing and
maintenance requirements of such exchange. Except as set forth in the SEC
Documents, the Company is compliance with all such listing and maintenance
requirements.

  

 
8

--------------------------------------------------------------------------------

 

 

4.6     Permits; Compliance. The Company and each of its Subsidiaries is in
possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary to own, lease and operate its properties and to carry on its business
as it is now being conducted (collectively, the “Company Permits”), and there is
no action pending or, to the knowledge of the Company, threatened regarding
suspension or cancellation of any of the Company Permits. Neither the Company
nor any of its Subsidiaries is in conflict with, or in default or violation of,
any of the Company Permits, except for any such conflicts, defaults or
violations which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. Since June 30, 2014, neither the
Company nor any of its Subsidiaries has received any notification with respect
to possible conflicts, defaults or violations of applicable laws, except for
notices relating to possible conflicts, defaults or violations, which conflicts,
defaults or violations would not have a Material Adverse Effect.

 

4.7     Litigation. Except as set forth in the SEC Documents, there is no
action, suit, claim, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Company or any of its Subsidiaries,
threatened against or affecting the Company or any of its Subsidiaries, or their
respective businesses, properties or assets or their officers or directors in
their capacity as such, that would have a Material Adverse Effect. The Company
is unaware of any facts or circumstances which might give rise to any of the
foregoing. There has not been, and to the Company’s Knowledge, there is not
pending or contemplated, any investigation by the SEC involving the Company, any
of its Subsidiaries or any current or former director or executive officer of
the Company or any of its Subsidiaries.

 

4.8     No Material Changes.

 

(a)     Since June 30, 2014, except as set forth in the SEC Documents, there has
not been:

 

(i)     Any material adverse change in the financial condition, operations or
business of the Company from that shown on the Company Financial Statements, or
any material transaction or commitment effected or entered into by the Company
outside of the ordinary course of business;

 

(ii)     Any effect, change or circumstance which has had, or could reasonably
be expected to have, a Material Adverse Effect; or

 

(iii)     Any incurrence of any material liability outside of the ordinary
course of business.

 

4.9     No General Solicitation. Neither the Company nor any person
participating on the Company’s behalf in the transactions contemplated hereby
has conducted any “general solicitation,” as such term is defined in Regulation
D promulgated under the Securities Act, with respect to any of the Transaction
Securities being offered hereby.

 

4.10     No Integrated Offering. Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has directly or indirectly made
any offers or sales in any security or solicited any offers to buy any security
under circumstances that would require registration under the Securities Act of
the issuance of the Transaction Securities to the Investors. The issuance of the
Transaction Securities to the Investors will not be integrated with any other
issuance of the Company’s securities (past, current or future) for purposes of
any stockholder approval provisions applicable to the Company or its securities.

  

 
9

--------------------------------------------------------------------------------

 

 

4.11     No Brokers. Except as set forth in Section 9.1, the Company has taken
no action which would give rise to any claim by any person for brokerage
commissions, transaction fees or similar payments relating to this Agreement or
the transactions contemplated hereby.

 

4.12     Internal Controls. The Company is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company. The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-14 and 15d-14) for the Company and designed
such disclosure controls and procedures to ensure that material information
relating to the Company, including the Subsidiaries, is made known to the
certifying officers by others within those entities, particularly during the
period in which the Company’s most recently filed period report under the
Exchange Act, as the case may be, is being prepared. The Company's certifying
officers have evaluated the effectiveness of the Company's controls and
procedures as of the end of the period covered by the most recently filed
periodic report under the Exchange Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed periodic report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no significant
changes in the Company's internal controls (as such term is defined in Item 308
of Regulation S-K) or, to the Company's Knowledge, in other factors that could
significantly affect the Company's internal controls. The Company maintains and
will continue to maintain a standard system of accounting established and
administered in accordance with GAAP and the applicable requirements of the
Exchange Act.

 

4.13     Form D; Blue Sky Laws. The Company agrees to file a Form D with respect
to the Transaction Securities as required under Regulation D and to provide a
copy thereof to the Placement Agent promptly after such filing. The Company
shall, on or before the Closing Date, take such action as the Company shall
reasonably determine is necessary to qualify the Transaction Securities for sale
to the Investors at the applicable Closing pursuant to this Agreement under
applicable securities or “blue sky” laws of the states of the United States (or
to obtain an exemption from such qualification), and shall provide evidence of
any such action so taken to the Placement Agent on or prior to the Closing Date.

 

4.14     Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Investors or their agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Transaction Documents. The Company understands and
confirms that each of the Investors will rely on the foregoing representations
in effecting transactions in securities of the Company. All disclosure provided
to the Investors regarding the Company and its Subsidiaries, their businesses
and the transactions contemplated hereby, including the schedules to this
Agreement, furnished by or on behalf of the Company or any of its Subsidiaries
is true and correct in all material respects and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. Each press release issued by the
Company or any of its Subsidiaries during the twelve (12) months preceding the
date of this Agreement did not at the time of release contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading. No event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, liabilities,
results of operations or financial conditions, which, under applicable law, rule
or regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly disclosed. The
Company acknowledges and agrees that no Investor makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.

  

 
10

--------------------------------------------------------------------------------

 

 

4.15     Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, original works, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights and all
applications and registrations therefor (“Intellectual Property Rights”)
necessary to conduct their respective businesses as now conducted and as
presently proposed to be conducted. None of the Company’s or its Subsidiaries’
Intellectual Property Rights have expired, terminated or been abandoned, or are
expected to expire, terminate or be abandoned, within two (2) years from the
date of this Agreement. The Company has no knowledge of any infringement by the
Company or any of its Subsidiaries of Intellectual Property Rights of others.
Except as set forth in the SEC Documents, there is no claim, action or
proceeding being made or brought, or to the Company’s Knowledge, being
threatened, against the Company or any of its Subsidiaries regarding their
Intellectual Property Rights. The Company is not aware of any facts or
circumstances which might give rise to any of the foregoing infringements or
claims, actions or proceedings. The Company and each of its Subsidiaries have
taken reasonable security measures to protect the secrecy, confidentiality and
value of all of their Intellectual Property Rights, except where failure to take
such measures would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

4.16     Tax Status. Except for occurrences that would not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, the Company and each of its Subsidiaries (i) has timely made or filed
all foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has
timely paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company and its
Subsidiaries know of no basis for any such claim. The Company is not operated in
such a manner as to qualify as a passive foreign investment company, as defined
in Section 1297 of the U.S. Internal Revenue Code of 1986, as amended.

 

4.17     Acknowledgement Regarding Investors’ Trading Activity. It is understood
and acknowledged by the Company that (i) following the public disclosure of the
transactions contemplated by the Transaction Documents in accordance with the
terms thereof, none of the Investors have been asked by the Company or any of
its Subsidiaries to agree, nor has any Investor agreed with the Company or any
of its Subsidiaries, to desist from effecting any transactions in or with
respect to (including, without limitation, purchasing or selling, long and/or
short) any securities of the Company, or “derivative” securities based on
securities issued by the Company or to hold any of the Shares for any specified
term; (ii) any Investor, and counterparties in “derivative” transactions to
which any such Investor is a party, directly or indirectly, presently may have a
“short” position in the Common Stock which was established prior to such
Investor’s knowledge of the transactions contemplated by the Transaction
Documents; and (iii) each Investor shall not be deemed to have any affiliation
with or control over any arm’s length counterparty in any “derivative”
transaction. The Company further understands and acknowledges that following the
public disclosure of the transactions contemplated by the Transaction Documents,
one or more Investors may engage in hedging and/or trading activities at various
times during the period that the Transaction Securities are outstanding, and
such hedging and/or trading activities, if any, can reduce the value of the
existing stockholders’ equity interest in the Company both at and after the time
the hedging and/or trading activities are being conducted. The Company
acknowledges that such aforementioned hedging and/or trading activities do not
constitute a breach of this Agreement or any other Transaction Document or any
of the documents executed in connection herewith or therewith.

  

 
11

--------------------------------------------------------------------------------

 

 

4.18     Manipulation of Price. Neither the Company nor any of its Subsidiaries
has, and, to the Company’s Knowledge, no Person acting on their behalf has,
directly or indirectly, (i) taken any action designed to cause or to result in
the stabilization or manipulation of the price of any security of the Company or
any of its Subsidiaries to facilitate the sale or resale of any of the
Transaction Securities, (ii) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any of the Transaction Securities (other than the
Placement Agent), or (iii) paid or agreed to pay to any Person any compensation
for soliciting another to purchase any other securities of the Company or any of
its Subsidiaries (other than the Placement Agent).

 

4.19     Shell Company Status. The Company is not, and has never been, an issuer
identified in, or subject to, Rule 144(i).

 

5.     Registration Rights.

 

5.1.     Participation in Registrations. Whenever the Company proposes to
register any of its securities under the Securities Act, whether for its own
account or for the account of another stockholder (except for the registration
of securities (A) to be offered pursuant to an employee benefit plan on Form S-8
or (B) pursuant to a registration made on Form S-4, or any successor forms then
in effect) at any time and the registration form to be used may be used for the
registration of the Registrable Securities (a “Piggyback Registration”), it will
so notify in writing all holders of Registrable Securities no later than the
earlier to occur of (i) the tenth (10th) day following the Company’s receipt of
notice of exercise of other demand registration rights, or (ii) thirty (30) days
prior to the anticipated filing date. Subject to the provisions of this
Agreement, the Company will include in the Piggyback Registration all
Registrable Securities, on a pro rata basis based upon the total number of
Registrable Securities with respect to which the Company has received written
requests for inclusion within ten (10) business days after the applicable
holder’s receipt of the Company’s notice.

 

5.2.     Expenses. All fees and expenses incident to the performance of or
compliance with this Agreement by the Company shall be borne by the Company,
whether or not any Registrable Securities are sold pursuant to the Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with the trading market on which the Common Stock is then listed for
trading, and (B) in compliance with applicable state securities or Blue Sky
laws, (ii) processing expenses of the Placement Agent, not to exceed $20,000
without the Company’s approval, including, but not limited to, printing
expenses, messenger, telephone and delivery expenses and customary marketing
expenses, (iii) fees and disbursements of counsel and independent public
accountants for the Company, (iv) fees and disbursements of one counsel to the
Placement Agent not to exceed $30,000, and (v) filing fees and counsel fees of
the Placement Agent if a determination is made that a FINRA Rule 5110 filing is
required to be made with respect to the Registration Statement.

  

 
12

--------------------------------------------------------------------------------

 

 

5.3.     Indemnification.

 

(a)     Indemnification by the Company. The Company will indemnify and hold
harmless each Investor and its officers, directors, members, shareholders,
partners, representatives, employees and agents, successors and assigns, and
each other person, if any, who controls such Investor within the meaning of the
Securities Act, against any losses, obligations, claims, damages, liabilities,
contingencies, judgments, fines, penalties, charges, costs (including, without
limitation, court costs, reasonable attorneys’ fees and costs of defense and
investigation), amounts paid in settlement or expenses, joint or several,
(collectively, “Claims”) incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto, to which any of them may
become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of any material fact contained
in any Registration Statement, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereof; (ii) any blue sky
application or other document executed by the Company specifically for that
purpose or based upon written information furnished by the Company filed in any
state or other jurisdiction in order to qualify any or all of the Registrable
Securities under the securities laws thereof (any such application, document or
information herein called a “Blue Sky Application”); (iii) the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading; (iv) any violation
by the Company or its agents of any rule or regulation promulgated under the
Securities Act applicable to the Company or its agents and relating to action or
inaction required of the Company in connection with such registration; or (v)
any failure to register or qualify the Registrable Securities included in any
such Registration Statement in any state where the Company or its agents has
affirmatively undertaken or agreed in writing that the Company will undertake
such registration or qualification on an Investor’s behalf and will reimburse
such Investor, and each such officer, director or member and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such Claim or action;
provided, however, that the Company will not be liable in any such case if and
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by such
Investor or any such controlling person in writing specifically for use in such
Registration Statement or Prospectus.

 

(b)     Indemnification by the Investors. Each Investor agrees, severally but
not jointly, to indemnify and hold harmless, to the fullest extent permitted by
law, the Company, its directors, officers, employees, stockholders, partner,
representatives and each person who controls the Company (within the meaning of
the Securities Act) against any Claims resulting from any untrue statement of a
material fact or any omission of a material fact required to be stated in the
Registration Statement or Prospectus or preliminary prospectus or amendment or
supplement thereto or necessary to make the statements therein not misleading,
to the extent, but only to the extent that such untrue statement or omission is
contained in any information furnished in writing by such Investor to the
Company specifically for inclusion in such Registration Statement or Prospectus
or amendment or supplement thereto. In no event shall the liability of an
Investor be greater in amount than the dollar amount of the proceeds (net of all
expense paid by such Investor in connection with any claim relating to this
Section 5.3 and the amount of any damages such Investor has otherwise been
required to pay by reason of such untrue statement or omission) received by such
Investor upon the sale of the Registrable Securities included in the
Registration Statement giving rise to such indemnification obligation.

 

(c)     Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim or employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, which consent shall not
be unreasonably withheld or delayed, consent to entry of any judgment or enter
into any settlement that does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect of such claim or litigation.

  

 
13

--------------------------------------------------------------------------------

 

 

(d)     Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such Claim in such proportion as is
appropriate to reflect the relative fault of the indemnified party and the
indemnifying party, as well as any other relevant equitable considerations. No
person guilty of fraudulent misrepresentation within the meaning of Section
11(f) of the Securities Act shall be entitled to contribution from any person
not guilty of such fraudulent misrepresentation. In no event shall the
contribution obligation of a holder of Registrable Securities be greater in
amount than the dollar amount of the proceeds (net of all expenses paid by such
holder in connection with any claim relating to this Section 5.3 and the amount
of any damages such holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission) received by
it upon the sale of the Registrable Securities giving rise to such contribution
obligation.

 

5.4.     Cooperation by Investor. Each Investor shall furnish to the Company or
the Underwriter, as applicable, such information regarding the Investor and the
distribution proposed by it as the Company may reasonably request in connection
with any registration or offering referred to in this Section 5. Each Investor
shall cooperate as reasonably requested by the Company in connection with the
preparation of the registration statement with respect to such registration, and
for so long as the Company is obligated to file and keep effective such
registration statement, shall provide to the Company, in writing, for use in the
registration statement, all such information regarding the Investor and its plan
of distribution of the Shares included in such registration as may be reasonably
necessary to enable the Company to prepare such registration statement, to
maintain the currency and effectiveness thereof and otherwise to comply with all
applicable requirements of law in connection therewith.

 

6.     Transfer Restrictions.

 

6.1.     Transfer or Resale. Each Investor understands that:

 

(i)     Except as provided in the registration rights provisions set forth
above, the sale or resale of all or any portion of the Transaction Securities
has not been and is not being registered under the Securities Act or any
applicable state securities laws, and all or any portion of the Transaction
Securities may not be transferred unless:

 

(A)     the Transaction Securities are sold pursuant to an effective
registration statement under the Securities Act;

 

(B)     the Investor shall have delivered to the Company, at the cost of the
Company, a customary opinion of counsel that shall be in form, substance and
scope reasonably acceptable to the Company, to the effect that the Transaction
Securities to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration;

  

 
14

--------------------------------------------------------------------------------

 

 

(C)     the Transaction Securities are sold or transferred to an “affiliate” (as
defined in Rule 144 promulgated under the Securities Act (or a successor rule)
(“Rule 144”)) of the Investor who agrees to sell or otherwise transfer the
Transaction Securities only in accordance with this Section 6.1 and who is an
Accredited Investor;

 

(D)     the Transaction Securities are sold pursuant to Rule 144; or

 

(E)     the Transaction Securities are sold pursuant to Regulation S under the
Securities Act (or a successor rule) (“Regulation S”);

 

and, in each case, the Investor shall have delivered to the Company, at the cost
of the Company, a customary opinion of counsel, in form, substance and scope
reasonably acceptable to the Company. Notwithstanding the foregoing or anything
else contained herein to the contrary, the Transaction Securities may be pledged
as collateral in connection with a bona fide margin account or other lending
arrangement.

 

6.2     Transfer Agent Instructions. If an Investor provides the Company with a
customary opinion of counsel, that shall be in form, substance and scope
reasonably acceptable to such counsel, to the effect that a public sale or
transfer of such Transaction Securities may be made without registration under
the Securities Act and such sale or transfer is effected, the Company shall
permit the transfer and promptly instruct its transfer agent to issue one or
more certificates, free from restrictive legend, in such name and in such
denominations as specified by such Investor. The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
Investors, by vitiating the intent and purpose of the transactions contemplated
hereby. Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section 6.2 may be inadequate and agrees,
in the event of a breach or threatened breach by the Company of the provisions
of this Section, that the Investors shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach and requiring
immediate transfer, without the necessity of showing economic loss and without
any bond or other security being required.

 

7.     Conditions to Closing of the Investors.

 

The obligation of each Investor hereunder to purchase the Preferred Shares at
the Closing is subject to the satisfaction, at or before the applicable Closing
Date, of each of the following conditions, provided that these conditions are
for each Investor’s sole benefit and may be waived by such Investor at any time
in its sole discretion by providing the Company with prior written notice
thereof:

 

7.1     Representations, Warranties and Covenants. The representations and
warranties of the Company shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though originally made at
that time (except for representations and warranties that speak as of a specific
date, which shall be true and correct in all material respects as of such date)
and the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required to be performed,
satisfied or complied with by the Company at or prior to the Closing Date. Such
Investor shall have received a certificate, executed by the Chief Executive
Officer of the Company, dated as of the Closing Date, to the foregoing effect
and as to such other matters as may be reasonably requested by such Investor in
the form reasonably acceptable to such Investor.

 

7.2     Consents. The Company shall have obtained all governmental, regulatory
or third party consents and approvals, if any, necessary for the sale of the
Preferred Shares and Transaction Securities.

  

 
15

--------------------------------------------------------------------------------

 

 

7.3     Delivery by Company. The Company shall have duly executed and delivered
to such Investor (A) each of the other Transaction Documents and (B) an
instruction letter to the Company’s transfer agent regarding the issuance of the
Preferred Shares in the number as is set forth on the signature page hereby
being purchased by such Investor at the Closing pursuant to this Agreement.

 

7.4     Legal Opinion. Such Investor shall have received the opinion of Morse,
Barnes-Brown & Pendleton, P.C., the Company’s counsel, dated as of the Closing
Date, in the form reasonably acceptable to such Investor.

 

7.5     Listing of Conversion Shares. The Company shall have obtained approval
of the NASDAQ Stock Market to list or designate for quotation (as the case may
be) the Conversion Shares.

 

7.6     No Material Adverse Effect. Since the date of first execution of this
Agreement, no event or series of events shall have occurred that reasonably
would have or result in a Material Adverse Effect.

 

7.7     No Prohibition. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.

 

7.8     Other Documents. The Company shall have delivered to such Investor such
other documents, instruments or certificates relating to the transactions
contemplated by this Agreement as such Investor or its counsel may reasonably
request.

 

7.9     Filing of Certificate of Designation. The Company shall have filed with
the Secretary of State of Delaware the Certificate of Designation of Series A
Convertible Preferred Stock, substantially in the form of Exhibit C hereto (the
“Series A Certificate of Designation”).

 

7.10     Minimum at Initial Closing. At the Initial Closing, the Company shall
have received subscriptions from Investors for at least $1,500,000 in the
aggregate.

 

8.     Conditions to Closing of the Company.

 

The obligations of the Company to effect the transactions contemplated by this
Agreement with each Investor are subject to the fulfillment at or prior to each
Closing Date of the conditions listed below.

 

8.1.     Representations and Warranties. The representations and warranties made
by such Investor in Section 3 shall be true and correct in all material respects
at the time of Closing as if made on and as of such date.

 

8.2.     Corporate Proceedings. All corporate and other proceedings required to
be undertaken by such Investor in connection with the transactions contemplated
hereby shall have occurred and all documents and instruments incident to such
proceedings shall be reasonably satisfactory in substance and form to the
Company.

 

9.     Miscellaneous.

 

9.1.     Compensation of Placement Agent. The Investor acknowledges that it is
aware that the Placement Agent will receive from the Company, in consideration
for its services as financial advisor and placement agent in respect of the
transactions contemplated hereby, (a) a commission success fee equal to eight
percent (8%) of the Purchase Price of the Preferred Shares sold at each Closing,
payable in cash, (b) an expense allowance, which shall include reimbursement of
legal expenses incurred in connection with the transactions contemplated hereby,
not to exceed $30,000 without the Company’s approval, payable in cash, and
(c) five-year warrants, in the form attached hereto as Exhibit B (the “Agent
Warrants”) to purchase such number of shares of the Company’s Common Stock equal
to ten percent (10%) of the number of Common Stock into which the Preferred
Shares sold in the Offering are convertible, at an exercise price per share
equal to $0.65.

  

 
16

--------------------------------------------------------------------------------

 

 

9.2.     Notices. All notices, requests, demands and other communications
provided in connection with this Agreement shall be in writing and shall be
deemed to have been duly given at the time when hand delivered, delivered by
express courier, or sent by facsimile (with receipt confirmed by the sender’s
transmitting device) in accordance with the contact information provided below
or such other contact information as the parties may have duly provided by
notice.

 

The Company:

 

 

Bridgeline Digital, Inc.

80 Blanchard Road

Burlington, Massachusetts 01803

Telephone: (781) 376-5555

Facsimile:   (781) 376-5033

Attention:  Mr. Thomas L. Massie,
                    President and Chief Executive Officer

With a copy to:

Morse, Barnes-Brown & Pendleton, P.C.

CityPoint

230 Third Avenue, 4th Floor

Waltham, Massachusetts 02451

Telephone: (781) 622-5930

Facsimile:    (781) 622-5933

Attention:   Joseph C. Marrow, Esq.

The Investors:

 

As per the contact information provided on the signature pages hereof.

 

Taglich Brothers, Inc.:

 

Taglich Brothers, Inc.

275 Madison Avenue, Suite 1618

New York, NY 10016

Telephone: (212) 661-6886

Facsimile:    (212) 661-6824

Attention:   Robert C. Schroeder

                     Vice President, Investment Banking

With a copy to: 

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, New York 10006

Telephone: (212) 930-9700

Facsimile:    (212) 930-9725

Attention:   Marc J. Ross, Esq.

 

9.3     Survival of Representations and Warranties. Each party hereto covenants
and agrees that the representations and warranties of such party contained in
this Agreement shall survive the Closing. Each Investor shall be responsible
only for its own representations, warranties, agreements and covenants
hereunder.

 

9.4     Indemnification.

 

(a)     The Company agrees to indemnify and hold harmless each Investor and its
Affiliates and their respective directors, officers, employees and agents from
and against any and all losses, claims, damages, liabilities and expenses
(including without limitation reasonable attorney fees and disbursements and
other expenses incurred in connection with investigating, preparing or defending
any action, claim or proceeding, pending or threatened and the costs of
enforcement thereof) (collectively, “Losses”) to which such Person may become
subject as a result of any breach of representation, warranty, covenant or
agreement made by or to be performed on the part of the Company under the
Transaction Documents, and will reimburse any such Person for all such amounts
as they are incurred by such Person.

  

 
17

--------------------------------------------------------------------------------

 

 

(b)     Promptly after receipt by any Investor (the “Indemnified Person”) of
notice of any demand, claim or circumstances which would or might give rise to a
claim or the commencement of any action, proceeding or investigation in respect
of which indemnity may be sought pursuant to Section 9.4, such Indemnified
Person shall promptly notify the Company in writing and the Company shall assume
the defense thereof, including the employment of counsel reasonably satisfactory
to such Indemnified Person, and shall assume the payment of all fees and
expenses; provided, however, that the failure of any Indemnified Person so to
notify the Company shall not relieve the Company of its obligations hereunder
except to the extent that the Company is materially prejudiced by such failure
to notify. In any such proceeding, any Indemnified Person shall have the right
to retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless: (i) the Company and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
or (ii) in the reasonable judgment of counsel to such Indemnified Person
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. The Company shall not be
liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, but if settled with
such consent, or if there be a final judgment for the plaintiff, the Company
shall indemnify and hold harmless such Indemnified Person from and against any
loss or liability (to the extent stated above) by reason of such settlement or
judgment. Without the prior written consent of the Indemnified Person, which
consent shall not be unreasonably withheld, the Company shall not effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Person from all liability arising out
of such proceeding.

 

9.5.     Entire Agreement. This Agreement contains the entire agreement between
the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements and understandings of the parties, oral and
written, with respect to the subject matter contained herein.

 

9.6     Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and,
except for the Placement Agent and other registered broker-dealers, if any, who
are specifically agreed to be and acknowledged by each party as third party
beneficiaries hereof, is not for the benefit of, nor may any provision hereof be
enforced by, any other person.

 

9.7.     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and assigns. Neither the
Company nor any Investor shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other.
Notwithstanding the foregoing, but subject to the provisions of Section 6.1
hereof, any Investor may, without the consent of the Company, assign its rights
hereunder to any person that purchases Shares in a private transaction from an
Investor or to any of its “affiliates,” as that term is defined under the 1934
Act.

  

 
18

--------------------------------------------------------------------------------

 

 

9.8.     Public Disclosures. The Company shall (x) on or before 8:30 a.m., New
York time, on the first (1st) Business Day after the date of this Agreement, (x)
issue a press release (the “Press Release”) reasonably acceptable to the
Investors disclosing all the material terms of the transactions contemplated by
the Transaction Documents and (y) on or before 8:30 a.m., New York time, within
three (3) Business Days after the date of this Agreement, file a Current Report
on Form 8-K describing all the material terms of the transactions contemplated
by the Transaction Documents in the form required by the 1934 Act and attaching
all the material Transaction Documents (including, without limitation, this
Agreement (and all schedules to this Agreement) (including all attachments, the
“8-K Filing”). From and after the issuance of the Press Release, the Company
shall have disclosed all material, non-public information (if any) delivered to
any of the Investors by the Company in connection with the transactions
contemplated by the Transaction Documents. Neither the Company nor any Investor
shall issue any press releases or any other public statements with respect to
the transactions contemplated hereby; provided, however, the Company shall be
entitled, without the prior approval of any Investor, to make the Press Release
and any other press release or other public disclosure with respect to such
transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) each Investor shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Without the prior written consent of
the applicable Investor (which may be granted or withheld in such Investor’s
sole discretion), the Company shall not disclose the name of such Investor in
any filing (other than the 8-K Filing, any Registration Statement registering
the Conversion Shares and any other filing as is required by applicable law and
regulations), announcement, release or otherwise.

 

9.9.     Binding Effect; Benefits. This Agreement and all the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns; nothing in this Agreement,
expressed or implied, is intended to confer on any persons other than the
parties hereto or their respective successors and permitted assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

 

9.10.     Amendment; Waivers. All modifications, amendments or waivers to this
Agreement shall require the written consent of both the Company and a
majority-in-interest of the Investors (based on the number of Preferred Shares
purchased hereunder).

 

9.11.     Applicable Law; Disputes. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without giving
effect to the conflict of law provisions thereof, and the parties hereto
irrevocably submit to the exclusive jurisdiction of the United States District
Court for the Southern District of New York, or, if jurisdiction in such court
is lacking, the Supreme Court of the State of New York, New York County, in
respect of any dispute or matter arising out of or connected with this
Agreement.

 

9.12.     Further Assurances. Each party hereto shall do and perform or cause to
be done and performed all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as any other
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

9.13.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. This Agreement may
also be executed via facsimile or by e-mail delivery of a “.pdf” format data
file, which shall be deemed an original.

  

 
19

--------------------------------------------------------------------------------

 

 

9.14     Independent Nature of Investors. The obligations of each Investor under
this Agreement or other transaction document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under this
Agreement or any other transaction document. Each Investor shall be responsible
only for its own representations, warranties, agreements and covenants
hereunder. The decision of each Investor to purchase Preferred Shares pursuant
to this Agreement has been made by such Investor independently of any other
Investor and independently of any information, materials, statements or opinions
as to the business, affairs, operations, assets, properties, liabilities,
results of operations, condition (financial or otherwise) or prospects of the
Company which may have been made or given by any other Investor or by any agent
or employee of any other Investor, and no Investor or any of its agents or
employees shall have any liability to any other Investor (or any other person)
relating to or arising from any such information, materials, statements or
opinions. Nothing contained herein or in any other transaction document, and no
action taken by any Investor pursuant hereto or thereto, shall be deemed to
constitute the Investors as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investors are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement. Except as otherwise provided in
this Agreement or any other transaction document, each Investor shall be
entitled to independently protect and enforce its rights arising out of this
Agreement or out of the other transaction documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. Each Investor has been represented by its own
separate legal counsel in connection with the transactions contemplated hereby
and acknowledge and understand that Sichenzia Ross Friedman Ference LLP has
served as counsel to the Placement Agent only.

 

 

 

[SIGNATURE PAGES IMMEDIATELY FOLLOW]

  

 
20

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned Investors and the Company have caused this
Securities Purchase Agreement to be duly executed as of the date first above
written.

 

 

BRIDGELINE DIGITAL, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/Michael D. Prinn 

 

 

 

Michael D. Prinn

 

 

 

Executive Vice President and

Chief Financial Officer

 

 

 

 

 

          INVESTORS:             The Investors executing the Signature Page in
the form attached hereto as Annex A and delivering the same to the Company or
its agents shall be deemed to have executed this Agreement and agreed to the
terms hereof.

  

 
21

--------------------------------------------------------------------------------

 

 

Schedule 4.4

 

Capitalization 

 

In connection with the acquisition of ElementsLocal on August 1, 2013, the
Company issued 526,438 shares of Common Stock to the sellers of ElementsLocal.
In addition, contingent consideration not to exceed 338,461 shares of Common
Stock is contingently issuable to the sellers of ElementsLocal. The contingent
consideration is payable quarterly over the 12 consecutive calendar quarters
following the acquisition, contingent upon the acquired business achieving
certain revenue targets.

 

Certain stockholders that acquired shares of the Company’s Common Stock in
connection with the sale of their businesses to the Company were granted
“piggyback” registration rights such that if the Company registers any
securities for public sale for the benefit of any member of the Company’s
management team or any stockholder that acquired their shares through the sale
of their business to the Company, such stockholders will have the right to
include their shares in a registration statement. In connection with that
certain private placement dated October 29, 2010, the Company issued 1,000,000
shares of Common Stock to investors (the “October 2010 Private Placement”). In
connection with the October 2010 Private Placement, the Company granted
“piggyback” registration rights to investors in such October 2010 Private
Placement. In connection with that certain private placement dated May 31, 2012,
the Company issued 2,173,913 shares of Common Stock to investors (the “May 2012
Private Placement”). In connection with the May 2012 Private Placement, the
Company granted “piggyback” registration rights to investors in such May 2012
Private Placement. In connection with that certain private placement dated June
19, 2013, the Company issued 2,300,000 shares of Common Stock and five-year
warrants to purchase 460,000 shares of Common Stock to investors (the “June 2013
Private Placement”). The exercise price of the warrants issued in the June 2013
Private Placement is $1.25 per share. In connection with the June 2013 Private
Placement, the Company granted “piggyback” registration rights to investors in
such June 2013 Private Placement with respect to the shares of common stock sold
in the offering and underlying the warrants. In connection with that certain
private placement dated March 28, 2014, the Company issued 3,200,000 shares of
Common Stock to investors (the “March 2014 Private Placement”). In connection
with the March 2014 Private Placement, the Company granted “piggyback”
registration rights to investors in such March 2014 Private Placement with
respect to the shares of common stock sold in the offering.

 

In connection with that certain private placement which occurred between
September 2013 and November 2013, the company sold an aggregate of $3,000,000 of
10% secured subordinated convertible notes (the "Notes"). The Notes accrue
interest at a rate of ten percent (10%) per annum and mature on September 30,
2016. Interest on the Notes is payable quarterly in cash. The Notes are
convertible at the election of the holder into shares of Common Stock at a
conversion price equal to $1.30 per share at any time prior to the maturity
date, provided that no holder may convert the Notes if such conversion would
result in the holder beneficially owning more than 4.99% of the number of shares
of Common Stock outstanding at the time of conversion. The Company granted
“piggyback” registration rights to investors in such private placement with
respect to the shares of common stock underlying the Notes.

 

On or about October 15, 2010, the Company issued Warrants to Purchase Common
Stock exercisable for up to 50,000 shares of Common Stock. The Warrants to
Purchase Common Stock terminate on or about October 15, 2015. As of the Closing,
Warrants to Purchase Common Stock exercisable for 50,000 shares remain
outstanding and unexercised. The Warrants to Purchase Common Stock were granted
at exercise prices of $1.00 (25,000 shares) and $2.00 (25,000 shares) per share.

  

 
22

--------------------------------------------------------------------------------

 

 

On or about May 31, 2012, the Company issued Warrants to Purchase Common Stock
exercisable for up to 217,391 shares of Common Stock. The Warrants to Purchase
Common Stock terminate on or about May 31, 2017. As of the Closing, Warrants to
Purchase Common Stock exercisable for 217,931 shares remain outstanding and
unexercised. The Warrants to Purchase Common Stock were granted at an exercise
price of $1.40 per share. The Company granted “piggyback” registration rights to
the holders of the warrants with respect to the shares of common stock
underlying the warrants.

 

On or about June 19, 2013, the Company issued five-year Warrants to Purchase
Common Stock exercisable for up to 230,000 shares of Common Stock. The Warrants
to Purchase Common Stock terminate on or about June 19, 2018. As of the Closing,
Warrants to Purchase Common Stock exercisable for 230,000 shares remain
outstanding and unexercised. The Warrants to Purchase Common Stock were granted
at an exercise price of $1.25 per share. The Company granted “piggyback”
registration rights to the holders of the warrants with respect to the shares of
common stock underlying the warrants.

 

On or about March 28, 2014, the Company issued five-year Warrants to Purchase
Common Stock exercisable for up to 320,000 shares of Common Stock. The Warrants
to Purchase Common Stock terminate on or about March 28, 2019. As of the
Closing, Warrants to Purchase Common Stock exercisable for 320,000 shares remain
outstanding and unexercised. The Warrants to Purchase Common Stock were granted
at an exercise price of $1.05 per share. The Company granted “piggyback”
registration rights to the holders of the warrants with respect to the shares of
common stock underlying the warrants.

 

On September 30, 2013, the Company issued five-year warrants to the placement
agent in the Company’s placement of subordinated convertible debt. The warrants
are exercisable to purchase 153,846 of the Company’s common stock at a price
equal to $1.30 per share. The Company granted “piggyback” registration rights to
the holders of the warrants with respect to the shares of common stock
underlying the warrants.

 

On November 6, 2013, the Company issued five-year warrants to the placement
agent in the Company’s placement of subordinated convertible debt. The warrants
are exercisable to purchase 76,923 of the Company’s common stock at a price
equal to $1.30 per share. The Company granted “piggyback” registration rights to
the holders of the warrants with respect to the shares of common stock
underlying the warrants.

 

 
23

--------------------------------------------------------------------------------

 

 

Annex A

Securities Purchase Agreement

Investor Counterpart Signature Page

 

The undersigned, desiring to: (i) enter into this Securities Purchase Agreement
dated as of ___________________ __, 2014 (the “Agreement”), with the
undersigned, Bridgeline Digital, Inc., a Delaware corporation (the “Company”),
in or substantially in the form furnished to the undersigned and (ii) purchase
the Preferred Shares as set forth below, hereby agrees to purchase such
Preferred Shares from the Company as of the Closing and further agrees to join
the Agreement as a party thereto, with all the rights and privileges
appertaining thereto, and to be bound in all respects by the terms and
conditions thereof. The undersigned specifically acknowledges having read the
representations in the Agreement section entitled “Representations, Warranties
and Acknowledgments of the Investors,” and hereby represents that the statements
contained therein are complete and accurate with respect to the undersigned as
an Investor.

 

 

Name of Investor: 

      If an entity:       Print Name of Entity:        

 

 

 

 

 

By: 

 

 

 

 

Name: 

 

 

Title: 

 

 

 

 

 

If an individual: 

 

 

 

 

 

Print Name: 

 

 

 

 

 

 

Signature: 

 

 

 

 

 

 

If joint individuals: 

 

 

 

 

 

Print Name: 

 

          Signature:             All Investors:           Address:        
Telephone No.:     Facsimile No.:     Email Address:  

 

 

 

 

 

The Investor hereby elects to purchase ____________ Preferred Shares (to be
completed by Investor) at a purchase price of $10.00 per Preferred Share under
the Securities Purchase Agreement at a total Purchase Price of $__________ (to
be completed by Investor).

 

 

 

 

 

 

 

 

 

 
24

--------------------------------------------------------------------------------

 

 

Exhibit A-1

 

First Closing held on October 28, 2014

 

Schedule of Investors 

     

Investor

Purchase Price

Preferred Stock

     

IRA FBO ROBERT F TAGLICH PERSHING LLC AS CUSTODIAN ROLLOVER ACCOUNT

$500,000.00

50,000

IRA FBO TIMOTHY M FITZPATRICK PERSHING LLC AS CUSTODIAN ROLLOVER ACCOUNT

$30,000.00

3,000

IRA FBO JULIANA K TAGLICH PERSHING LLC AS CUSTODIAN ROTH CONVERSION ACCOUNT

$30,000.00

3,000

SHADOW CAPITAL LLC

$160,000.00

16,000

ANN B OLDFATHER

$20,000.00

2,000

DAVID J. LARKWORTHY TOD DTD 01/20/06

$20,000.00

2,000

JOSEPH VOSILLA

$20,000.00

2,000

RONALD A BERO

$20,000.00

2,000

STERLING FAMILY INVESTMENT LLC

$160,000.00

16,000

PENSION INC TRUSTEE FBO THUEMLING INDUSTRIAL PRODUCTS INC PROFIT SHARING PLAN

$40,000.00

4,000

JOHN A FRIEDMAN

$35,000.00

3,500

CHARLES BRAND

$33,000.00

3,300

HOWARD A KALKA

$30,000.00

3,000

APPLEBAUM FAMILY LTD PARTNERS IRVING APPLEBAUM GENERAL PTNR

$20,000.00

2,000

DONALD V MOLINE

$15,000.00

1,500

JOHN & CHRISTINE LAURO JTWROS

$7,000.00

700

SCOT HOLDING INC

$15,000.00

1,500

WILLIAM KYLE NEELY

$60,000.00

6,000

NUTIE DOWDLE

$75,000.00

7,500

KARL L FISHER

$15,000.00

1,500

ROBERT W ALLEN TRUST UAD 04/29/08 ROBERT W ALLEN TTEE

$25,000.00

2,500

SUSAN M ALLEN TRUST UAD 04/29/08 SUSAN ALLEN TTEE

$25,000.00

2,500

KEITH R SCHROEDER

$50,000.00

5,000

DENIS FORTIN

$80,000.00

8,000

HARVEY BIBICOFF AND JACQUELINE BIBICOFF TRUSTEES OF THE BIBICOFF FAMILY TRUST
DTD 5/16/00

$20,000.00

2,000

THE JOHN AND JERI TATE FAMILY TRUST DTD 8/13/05 JOHN E TATE & JERI L TATE TTEES

$10,000.00

1,000

SPAHR-DEREBERY FAMILY TRUST U A/D 10-11-90 GREGORY E SPAHR & M JENNIFER DEREBERY
TTEE

$20,000.00

2,000

JEREMY BOND

$20,000.00

2,000

PETER FITZPATRICK

$5,000.00

500

BENSEV HOLDINGS INC

$10,000.00

1,000

Alvin Fund LLC

$170,000.00

17,000

 

 

 

First Closing Total

$1,740,000.00

174,000

  

 
25

--------------------------------------------------------------------------------

 

 

Exhibit A-2

 

Subsequent Closing held on November 3, 2014

 

Schedule of Investors 

 

     

Investor

Purchase Price

Preferred Stock

     

PAUL SIED 

$95,000.00

9,500

THE SDM IRREVOCABLE TRUST FBO ANDREW SIED UAD 11/05/04 PAUL SEID TTEE

$24,750.00

2,475

THE SDM IRREVOCABLE TRUST FBO LAUREN SIED UAD 11/05/04 PAUL SEID TTEE

$24,750.00

2,475

FRANK R JAZZO 

$10,000.00

1,000

LEONARD P GARTNER REVOCABLE TRUST UAD 01/05/2013 LEONARD GARTNER TTEE

$15,000.00

1,500

ELIOT D. COHEN AND BONNIE S. COHEN JTWROS 

$15,000.00

1,500

LOUIS AND JUDITH MILLER FAMILY TRUST LOUIS & JUDITH TTEES 

$15,000.00

1,500

ROBERT P GEISEN 

$15,000.00

1,500

IRA FBO BRIGETTE FERRADA PERSHINF LLC AS CUSTODIAN ROLLOVER ACCOUNT

$32,500.00

3,250

IRA FBO LYNN B EPSTEIN PERSHING LLC AS CUSTODIAN ROLLOVER ACCOUNT

$13,000.00

1,300

 

 

 

Second Closing Total

$260,000.00

26,000

 

 
 

--------------------------------------------------------------------------------

 

  

Exhibit B

 

Form of Warrant

BRIDGELINE DIGITAL, INC.

 

Warrant No. IA-2014-__

 

WARRANT TO PURCHASE COMMON STOCK

 

VOID AFTER 5:00 P.M., EASTERN TIME,
ON THE EXPIRATION DATE

 

THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND
MAY NOT BE SOLD, PLEDGED, HYPOTHECATED, DONATED OR OTHERWISE TRANSFERRED WITHOUT
COMPLIANCE WITH THE REGISTRATION OR QUALIFICATION PROVISIONS OF APPLICABLE
FEDERAL AND STATE SECURITIES LAWS OR WITHOUT DELIVERING AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 

FOR VALUE RECEIVED, Bridgeline Digital, Inc., a Delaware corporation (the
“Company”), hereby agrees to sell upon the terms and on the conditions
hereinafter set forth, at any time commencing on the date hereof but no later
than 5:00 p.m., Eastern Time, on October 28, 2019 (the “Expiration Date”), to
____________ _________, or his, her or its registered assigns (the “Holder”),
under the terms as hereinafter set forth, _____________________________
(_________) fully paid and non-assessable shares of the Company’s Common Stock,
par value $0.001 per share (the “Common Stock”), at a purchase price per share
of $0.65 (the “Warrant Price”), pursuant to the terms and conditions set forth
in this warrant (this “Warrant”). The number of shares of Common Stock issued
upon exercise of this Warrant (“Warrant Shares”) and the Warrant Price are
subject to adjustment in certain events as hereinafter set forth.

 

This Warrant is issued to the placement agent for services rendered in
connection with the Company’s Private Placement Memorandum dated October 15,
2014, as the same may be amended from time to time.

 

1.     Exercise of Warrant.

 

(a)     The Holder may exercise this Warrant according to the terms and
conditions set forth herein by delivering to the Company (whether via facsimile
or otherwise) at any time prior to the Expiration Date (such date of exercise,
the “Exercise Date”) (i) the Exercise Notice attached hereto as Exhibit A (the
“Exercise Notice”) (having then been duly executed by the Holder), and (ii)
unless the Warrant is being exercised pursuant to a Cashless Exercise (as
defined below), cash, a certified check, a bank draft or wire transfer in
payment of the purchase price, in lawful money of the United States of America,
for the number of Warrant Shares specified in the Exercise Form. The Holder
shall not be required to deliver the original of this Warrant in order to effect
an exercise hereunder. Execution and delivery of an Exercise Form with respect
to less than all of the Warrant Shares shall have the same effect as
cancellation of the original of this Warrant and issuance of a new Warrant
evidencing the right to purchase the remaining number of Warrant Shares.
Execution and delivery of an Exercise Form for all of the then-remaining Warrant
Shares shall have the same effect as cancellation of the original of this
Warrant after delivery of the Warrant Shares in accordance with the terms
hereof.

  

 
3

--------------------------------------------------------------------------------

 

 

(b)     On or before the third (3rd) Trading Day following the later of (i) the
date on which the Company has received an Exercise Notice or (ii) the date on
which the Company receives payment of the exercise price (which shall not apply
for cashless exercises), the Company shall transmit an acknowledgment of
confirmation of receipt of such Exercise Notice to the Holder and the Company’s
transfer agent (the “Transfer Agent”). On or before the fifth (5th) Trading Day
following the later of (i) the date on which the Company has received such
Exercise Notice or (ii) the date on which the Company receives the exercise
price (such later date, the “Delivery Date”), the Company shall (X) provided
that the Transfer Agent is participating in The Depository Trust Company (“DTC”)
Fast Automated Securities Transfer Program, upon the request of the Holder,
credit such aggregate number of shares of Common Stock to which the Holder is
entitled pursuant to such exercise to the Holder’s or its designee’s balance
account with DTC through its Deposit/ Withdrawal at Custodian system, or (Y) if
the Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, issue and deliver to the Holder or, at the Holder’s
instruction pursuant to the Exercise Notice, the Holder’s agent or designee, in
each case, sent by reputable overnight courier to the address as specified in
the applicable Exercise Notice, a certificate, registered in the Company’s share
register in the name of the Holder or its designee (as indicated in the
applicable Exercise Notice), for the number of shares of Common Stock to which
the Holder is entitled pursuant to such exercise. Upon the later of (i) the date
on which the Company has received the Exercise Notice or (ii) the date on which
the Company receives the exercise price, the Holder shall be deemed for all
corporate purposes to have become the holder of record of the Warrant Shares
with respect to which this Warrant has been exercised, irrespective of the date
such Warrant Shares are credited to the Holder’s DTC account or the date of
delivery of the certificates evidencing such Warrant Shares (as the case may
be). Notwithstanding the foregoing, if a Holder has not received certificates
for all Warrant Shares prior to the tenth (10th) business day after the Delivery
Date with respect to an exercise of any portion of this Warrant for any reason,
then Holder shall have the right, but not the obligation, at any time thereafter
until receipt of all the Warrant Shares relating to the Exercise Notice, to
rescind the Exercise Notice by providing notice to the Company (the “Rescission
Notice”). Upon delivery of a Rescission Notice to the Company, the Holder shall
regain the rights of a Holder of this Warrant with respect to such unexercised
portions of this Warrant and the Company shall, as soon as practicable, return
such unexercised Warrant to the Holder or, if the Warrant has not been
surrendered, adjust its records to reflect that such portion of this Warrant has
not been exercised.

 

(c)     This Warrant may be exercised in whole or in part so long as any
exercise in part hereof would not involve the issuance of fractional Warrant
Shares. If exercised in part, at the request of the Holder and upon delivery of
the original Warrant, the Company shall deliver to the Holder a new Warrant,
identical in form to this Warrant, in the name of the Holder, evidencing the
right to purchase the number of Warrant Shares as to which this Warrant has not
been exercised, which new Warrant shall be signed by the President or Chief
Executive Officer of the Company. The term Warrant as used herein shall include
any subsequent Warrant issued as provided herein.

 

(d)     Notwithstanding any provisions herein to the contrary, in lieu of
exercising this Warrant by cash payment in the manner set forth in Section 1(a),
the Holder may, in its sole discretion, elect to exercise this Warrant, or a
portion hereof, and to pay for the Warrant Stock by way of cashless exercise (a
“Cashless Exercise”). If the Holder wishes to effect a cashless exercise, the
Holder shall deliver the Exercise Notice duly executed by such Holder or by such
Holder’s duly authorized attorney, at the principal office of the Company, or at
such other office or agency as the Company may designate in writing prior to the
date of such exercise, in which event the Company shall issue to the Registered
Holder the number of Warrant Shares computed according to the following
equation:

 

 

X=

Y * ( A - B )

 

        A 

 

 
4

--------------------------------------------------------------------------------

 

 

; where

 

X = the number of Warrant Shares to be issued to the Registered Holder.

 

Y = the Warrant Shares purchasable under this Warrant or, if only a portion of
the Warrant is being exercised, the portion of the Warrant Shares being
exercised.

 

A = the Fair Market Value (defined below) of one share of Common Stock on the
Exercise Date.

 

B = the Exercise Price (as adjusted pursuant to the provisions of this Warrant).

 

For purposes of this Section 1(d), the “Fair Market Value” of one share of
Common Stock on the Exercise Date shall have one of the following meanings:

 

(1)     if the Common Stock is traded on a national securities exchange
registered with the Securities Exchange Commission pursuant to the Securities
Exchange Act of 1934, as amended, the Fair Market Value shall be deemed to be
the average of the Closing Prices over a five trading day period ending on the
Exercise Date. For the purposes of this Warrant, “Closing Price” means the
closing sale price of one share of Common Stock, as reported by Bloomberg; or

 

(2)     if the Common Stock is not traded on a national securities exchange, the
Fair Market Value shall be deemed to be the average of the closing bid prices
price over the ten (10) trading day period ending on the Exercise Date; or

 

(3)     if neither (1) nor (2) is applicable, the Fair Market Value shall be at
the commercially reasonable price per share which the Company could obtain on
the Exercise Date from a willing buyer (not a current employee or director) for
shares of Common Stock sold by the Company, from authorized but unissued shares,
as determined in good faith by the Company’s Board of Directors.

 

For illustration purposes only, if this Warrant entitles the Holder the right to
purchase 100,000 Warrant Shares and the Holder were to exercise this Warrant for
50,000 Warrant Shares at a time when the Exercise Price per share was $1.00 and
the Fair Market Value of each share of Common Stock was $2.00 on the Exercise
Date, as applicable, the cashless exercise calculation would be as follows:

 

X = 50,000 ($2.00-$1.00)

2.00

 

X = 25,000

 

Therefore, the number of Warrant Shares to be issued to the Holder after giving
effect to the cashless exercise would be 25,000 Warrant Shares and the Company
would issue the Holder a new Warrant to purchase 50,000 Warrant Shares,
reflecting the portion of this Warrant not exercised by the Holder. For purposes
of Rule 144 promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), it is intended, understood and acknowledged that the Warrant
Shares issued in the cashless exercise transaction described pursuant to Section
1(c) shall be deemed to have been acquired by the Holder, and the holding period
for the shares of Warrant Shares shall be deemed to have commenced, on the date
of the Holder’s acquisition of the Warrant.

 

(e)     No fractional Warrant Shares or scrip representing fractional Warrant
Shares shall be issued upon the exercise of this Warrant. The Company shall pay
cash in lieu of such fractional Warrant Shares. The price of a fractional
Warrant Share shall equal the product of (i) the closing price of the Common
Stock on the exchange or market on which the Common Stock is then traded (if the
Common Stock is not then publicly traded, then upon the Fair Market Value per
share of the Common Stock (as determined by the Company’s Board of Directors)),
and (ii) the applicable fraction.

  

 
5

--------------------------------------------------------------------------------

 

 

(f)     Except as provided in Section 4 hereof, the Company shall pay any and
all documentary stamp or similar issue or transfer taxes payable in respect of
the issue or delivery of Warrant Shares on exercise of this Warrant.

 

(g)     The Company will not close its stockholder books or records in any
manner which prevents the timely exercise of this Warrant, pursuant to the terms
hereof.

 

2.     Disposition of Warrant Shares and Warrant.

 

(a)     The Holder hereby acknowledges that: (i) this Warrant and any Warrant
Shares purchased pursuant hereto are not being registered (A) under the
Securities Act of 1933 (the “Act”) on the ground that the issuance of this
Warrant is exempt from registration under Section 4(2) of the Act as not
involving any public offering, or (B) under any applicable state securities law
because the issuance of this Warrant does not involve any public offering; and
(ii) that the Company’s reliance on the registration exemption under Section
4(2) of the Act and under applicable state securities laws is predicated in part
on the representations hereby made to the Company by the Holder. The Holder
represents and warrants that he, she or it is acquiring this Warrant and will
acquire Warrant Shares for investment for his, her or its own account, with no
present intention of dividing his, her or its participation with others or
reselling or otherwise distributing this Warrant or Warrant Shares.

 

(b)     The Holder hereby agrees that he, she or it will not sell, transfer,
pledge or otherwise dispose of (collectively, “Transfer”) all or any part of
this Warrant and/or Warrant Shares unless and until he, she or it shall have
first obtained an opinion, reasonably satisfactory to counsel for the Company,
of counsel (competent in securities matters, selected by the Holder and
reasonably satisfactory to the Company) to the effect that the proposed Transfer
may be made without registration under the Act and without registration or
qualification under any state law.

 

(c)     If, at the time of issuance of Warrant Shares, no registration statement
is in effect with respect to such shares under applicable provisions of the Act
and the Warrant Shares may not be sold pursuant to Rule 144 of the Act, the
Company may, at its election, require that any stock certificate evidencing
Warrant Shares shall bear legends reading substantially as follows:

 

“THE SALE, TRANSFER, PLEDGE OR OTHER DISPOSITION OF THE SHARES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO CERTAIN RESTRICTIONS SET FORTH IN THE WARRANT
PURSUANT TO WHICH THESE SHARES WERE PURCHASED FROM THE COMPANY. COPIES OF SUCH
RESTRICTIONS ARE ON FILE AT THE PRINCIPAL OFFICES OF THE COMPANY. NO TRANSFER OF
SUCH SHARES OR OF THIS CERTIFICATE (OR OF ANY SHARES OR OTHER SECURITIES (OR
CERTIFICATES THEREFOR) ISSUED IN EXCHANGE FOR OR IN RESPECT OF SUCH SHARES)
SHALL BE EFFECTIVE UNLESS AND UNTIL THE TERMS AND CONDITIONS SET FORTH IN THE
WARRANT HAVE BEEN COMPLIED WITH.”

  

 
6

--------------------------------------------------------------------------------

 

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”) OR AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER OF THIS CERTIFICATE THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT.”

 

In addition, so long as the foregoing legend may remain on any stock certificate
evidencing Warrant Shares, the Company may maintain appropriate “stop transfer”
orders with respect to such certificates and the shares represented thereby on
its books and records and with those to whom it may delegate registrar and
transfer functions.

 

3.            Reservation of Shares. The Company hereby agrees that at all times
there shall be reserved for issuance upon the exercise of this Warrant such
number of shares of the Common Stock as shall be required for issuance upon
exercise of this Warrant. The Company further agrees that all Warrant Shares
will be duly authorized and will, upon issuance and payment of the exercise
price therefor, be validly issued, fully paid and non-assessable, free from all
taxes, liens, charges and encumbrances with respect to the issuance thereof,
other than taxes, if any, in respect of any transfer occurring contemporaneously
with such issuance and other than transfer restrictions imposed by federal and
state securities laws.

 

Except and to the extent as waived or consented to in writing by the Holder, the
Company shall not by any action, including, without limitation, amending its
certificate or articles of incorporation or through any reorganization, transfer
of assets, consolidation, merger, dissolution, issue or sale of securities or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms of this Warrant, but will at all times in good faith assist
in the carrying out of all such terms and in the taking of all such actions as
may be necessary or appropriate to protect the rights of Holder as set forth in
this Warrant. Without limiting the generality of the foregoing, the Company will
(a) not increase the par value of any Warrant Shares above the amount payable
therefor upon such exercise immediately prior to such increase in par value, (b)
take all such action as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable Warrant
Shares upon the exercise of this Warrant, and (c) use commercially reasonable
efforts to obtain all such authorizations, exemptions or consents from any
public regulatory body having jurisdiction thereof as may be necessary to enable
the Company to perform its obligations under this Warrant.

 

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 

4.            Exchange, Transfer or Assignment of Warrant. Subject to Section 2,
this Warrant is exchangeable, without expense, at the option of the Holder, upon
presentation and surrender hereof to the Company or at the office of its stock
transfer agent, if any, for other Warrants of the Company (“Warrants”) of
different denominations, entitling the Holder or Holders thereof to purchase in
the aggregate the same number of Warrant Shares purchasable hereunder. Subject
to Section 2, upon surrender of this Warrant to the Company or at the office of
its stock transfer agent, if any, with the Assignment Form attached hereto as
Exhibit B (the “Assignment Form”) duly executed and funds sufficient to pay any
transfer tax, the Company shall, without charge, execute and deliver a new
Warrant in the name of the assignee named in the Assignment Form and this
Warrant shall promptly be canceled. Subject to Section 2, this Warrant may be
divided or combined with other Warrants that carry the same rights upon
presentation hereof at the office of the Company or at the office of its stock
transfer agent, if any, together with a written notice specifying the names and
denominations in which new Warrants are to be issued and signed by the Holder
hereof.

  

 
7

--------------------------------------------------------------------------------

 

 

5.            Capital Adjustments. This Warrant is subject to the following
further provisions:

 

(a)     Recapitalization, Reclassification and Succession. If any
recapitalization of the Company or reclassification of its Common Stock or any
merger or consolidation of the Company into or with a corporation or other
business entity, or the sale or transfer of all or substantially all of the
Company’s assets or of any successor corporation’s assets to any other
corporation or business entity (any such corporation or other business entity
being included within the meaning of the term “successor corporation”) shall be
effected, at any time while this Warrant remains outstanding and unexpired,
then, as a condition of such recapitalization, reclassification, merger,
consolidation, sale or transfer, lawful and adequate provision shall be made
whereby the Holder of this Warrant thereafter shall have the right to receive
upon the exercise hereof as provided in Section 1 and in lieu of the Warrant
Shares immediately theretofore issuable upon the exercise of this Warrant, such
shares of capital stock, securities or other property as may be issued or
payable with respect to or in exchange for the number of outstanding shares of
Common Stock equal to the number of Warrant Shares immediately theretofore
issuable upon the exercise of this Warrant had such recapitalization,
reclassification, merger, consolidation, sale or transfer not taken place, and
in each such case, the terms of this Warrant shall be applicable to the shares
of stock or other securities or property receivable upon the exercise of this
Warrant after such consummation.

 

(b)     Subdivision or Combination of Shares. If the Company at any time while
this Warrant remains outstanding and unexpired shall subdivide or combine its
Common Stock, the number of Warrant Shares purchasable upon exercise of this
Warrant shall be proportionately adjusted.

 

(c)     Stock Dividends and Distributions. If the Company at any time while this
Warrant is outstanding and unexpired shall issue or pay the holders of its
Common Stock, or take a record of the holders of its Common Stock for the
purpose of entitling them to receive, a dividend payable in, or other
distribution of, Common Stock, then the number of Warrant Shares purchasable
upon exercise of this Warrant shall be adjusted to the number of shares of
Common Stock that Holder would have owned immediately following such action had
this Warrant been exercised immediately prior thereto.

 

(d)     Price Adjustments. Whenever the number of Warrant Shares purchasable
upon exercise of this Warrant is adjusted pursuant to Sections 5(a), 5(b) or
5(c), the then applicable Warrant Price shall be proportionately adjusted.

 

(e)     Certain Shares Excluded. The number of shares of Common Stock
outstanding at any given time for purposes of the adjustments set forth in this
Section 5 shall exclude any shares then directly or indirectly held in the
treasury of the Company.

 

(f)     Deferral and Cumulation of De Minimis Adjustments. The Company shall not
be required to make any adjustment pursuant to this Section 5 if the amount of
such adjustment would be less than one percent (1%) of the Warrant Price in
effect immediately before the event that would otherwise have given rise to such
adjustment. In such case, however, any adjustment that would otherwise have been
required to be made shall be made at the time of and together with the next
subsequent adjustment which, together with any adjustment or adjustments so
carried forward, shall amount to not less than one percent (1%) of the Warrant
Price in effect immediately before the event giving rise to such next subsequent
adjustment. All calculations under this Section 5 shall be made to the nearest
cent or to the nearest one-hundredth of a share, as the case may be, but in no
event shall the Company be obligated to issue fractional Warrant Shares or
fractional portions of any securities upon the exercise of the Warrant.

  

 
8

--------------------------------------------------------------------------------

 

 

(g)     Duration of Adjustment. Following each computation or readjustment as
provided in this Section 5, the new adjusted Warrant Price and number of Warrant
Shares purchasable upon exercise of this Warrant shall remain in effect until a
further computation or readjustment thereof is required.

 

6.            Notice to Holders.

 

(a)     Notice of Record Date. In case:

 

(i)     the Company shall take a record of the holders of its Common Stock (or
other stock or securities at the time receivable upon the exercise of this
Warrant) for the purpose of entitling them to receive any dividend (other than a
cash dividend payable out of earned surplus of the Company) or other
distribution, or any right to subscribe for or purchase any shares of stock of
any class or any other securities, or to receive any other right;

 

(ii)     of any capital reorganization of the Company, any reclassification of
the capital stock of the Company, any consolidation with or merger of the
Company into another corporation, or any conveyance of all or substantially all
of the assets of the Company to another corporation; or

 

(iii)     of any voluntary dissolution, liquidation or winding-up of the
Company;

 

then, and in each such case, the Company will mail or cause to be mailed to the
Holder hereof at the time outstanding a notice specifying, as the case may be,
(i) the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up is to take place, and the time, if any, is to be fixed, as of which
the holders of record of Common Stock (or such stock or securities at the time
receivable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution or winding-up. Such notice shall
be mailed at least ten (10) calendar days prior to the record date therein
specified, or if no record date shall have been specified therein, at least ten
(10) days prior to such specified date.

 

(b)     Certificate of Adjustment. Whenever any adjustment shall be made
pursuant to Section 5 hereof, the Company shall promptly provide the Holder with
prompt written notice, signed and certified by its Chairman, Chief Executive
Officer, President or a Vice President, setting forth in reasonable detail the
event requiring the adjustment, the amount of the adjustment, the method by
which such adjustment was calculated and the Warrant Price and number of Warrant
Shares purchasable upon exercise of this Warrant after giving effect to such
adjustment.

 

7.            Loss, Theft, Destruction or Mutilation. Upon receipt by the
Company of evidence satisfactory to it, in the exercise of its reasonable
discretion, of the ownership and the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, of indemnity
reasonably satisfactory to the Company and, in the case of mutilation, upon
surrender and cancellation thereof, the Company will execute and deliver in lieu
thereof, without expense to the Holder, a new Warrant of like tenor dated the
date hereof.

  

 
9

--------------------------------------------------------------------------------

 

 

8.            Warrant Holder Not a Stockholder. The Holder of this Warrant, as
such, shall not be entitled by reason of this Warrant to any rights whatsoever
as a stockholder of the Company, including but not limited to voting rights. No
provision hereof, in the absence of any affirmative action by Holder to exercise
this Warrant to purchase Warrant Shares, and no enumeration herein of the rights
or privileges of Holder, shall give rise to any liability of Holder for the
purchase price of any Common Stock or as a stockholder of the Company, whether
such liability is asserted by the Company or by creditors of the Company.

 

9.            Registration Rights. The Holder shall have the registration rights
with respect to its Warrant Shares pari passu to the purchasers of shares of
Common Stock of the Company set forth in that certain Securities Purchase
Agreement, dated as of October 28, 2014, between such purchasers and the
Company.

 

10.          Notices.   Any notice provided for in this Warrant must be in
writing and must be either personally delivered, mailed by first class mail
(postage prepaid and return receipt requested), or sent by reputable overnight
courier service (charges prepaid) to the recipient at the address below
indicated:

 

If to the Company:

 

Bridgeline Digital, Inc.
80 Blanchard Road
Burlington, Massachusetts 01803
Attention: Mr. Thomas L. Massie,
                   President and Chief Executive Officer

 

If to the Holder:

 

To the address of such Holder set forth on the books and records of the Company.

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Warrant will be deemed to have been given (a) if personally
delivered, upon such delivery, (b) if mailed, five days after deposit in the
U.S. mail, or (c) if sent by reputable overnight courier service, one business
day after such services acknowledges receipt of the notice.

 

11.         Choice of Law. THIS WARRANT IS ISSUED UNDER AND SHALL FOR ALL
PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF DELAWARE, WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAW RULES.

 

12.         Submission to Jurisdiction. EACH OF THE HOLDER AND THE COMPANY
SUBMITS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN THE COUNTY
OF NEW YORK, STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS WARRANT AND AGREES THAT ALL CLAIMS IN RESPECT OF THE ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT. EACH OF THE HOLDER AND
THE COMPANY ALSO AGREE NOT TO BRING ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS WARRANT IN ANY OTHER COURT. EACH OF THE PARTIES WAIVES ANY
DEFENSE OF INCONVENIENT FORUM TO THE MAINTENANCE OF ANY ACTION OR PROCEEDING SO
BROUGHT AND WAIVES ANY BOND, SURETY, OR OTHER SECURITY THAT MIGHT BE REQUIRED OF
ANY OTHER PARTY WITH RESPECT THERETO.

  

 
10

--------------------------------------------------------------------------------

 

 

13.          Warrant Register. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

 

14.          Miscellaneous.

 

(a)     Remedies. Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive and
not to assert the defense in any action for specific performance that a remedy
at law would be adequate.

 

(b)     Successors and Assigns. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of Holder. The provisions of this Warrant are intended to
be for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by any such Holder or holder of Warrant Shares.

 

(c)     Amendment. This Warrant may be modified or amended or the provisions
hereof waived with the written consent of the Company and the Holder.

 

(d)     Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

 

 

 

[Remainder of page intentionally left blank]

  

 
11

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed on its
behalf, in its corporate name and by a duly authorized officer, as of this ___
day of _______________, 2014.

 

 

BRIDGELINE DIGITAL, INC.

              By:       Michael D. Prinn    

Executive Vice President and Chief Financial Officer

 

 
12

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

 

Bridgeline Digital, Inc.

 

The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of Bridgeline Digital, Inc., a
Delaware corporation (the “Company”), evidenced by Warrant to Purchase Common
Stock No. IA-2014-__ (the “Warrant”). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.

 

1.     Form of Exercise Price. The Holder intends that payment of the Exercise
Price shall be made as:

 

 

____________

a “Cash Exercise” with respect to _________________ Warrant Shares; and/or

 

 

____________

a “Cashless Exercise” with respect to _______________ Warrant Shares.

 

2.     Payment of Exercise Price. In the event that the Holder has elected a
Cash Exercise with respect to some or all of the Warrant Shares to be issued
pursuant hereto, the Holder shall pay the exercise price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.

 

3.     Delivery of Warrant Shares. The Company shall deliver to Holder, or its
designee or agent as specified below, __________ Warrant Shares in accordance
with the terms of the Warrant. Delivery shall be made to Holder, or for its
benefit, to the following address:

 

_______________________

_______________________

_______________________

_______________________

 

4.     Fractional Shares. In lieu of receipt of a fractional share of Common
Stock, the undersigned will receive a check representing payment therefor.

 

Date: _______________ __, ______

 

 

                                                                    

   Name of Registered Holder

 

By:                                                               

Name:

Title:

  

 
A-1 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

ASSIGNMENT FORM

 

Bridgeline Digital, Inc.
80 Blanchard Road
Burlington, Massachusetts 01803
Attention: Mr. Thomas L. Massie,
                   President and Chief Executive Officer

 

 

 

FOR VALUE RECEIVED,                                hereby sells, assigns and
transfers unto

 

(Please print assignee’s name, address and Social Security/Tax Identification
Number)

 

________________________________________________

 

________________________________________________

 

________________________________________________

 

the right to purchase shares of common stock, par value $0.001 per share, of
Bridgeline Digital, Inc., a Delaware corporation (the “Company”), represented by
this Warrant to the extent of shares as to which such right is exercisable and
does hereby irrevocably constitute and appoint ____________________________,
Attorney, to transfer the same on the books of the Company with full power of
substitution in the premises.

 

Dated:

 

 


 

      PRINT WARRANT HOLDER NAME                      

 

      Name:

Witness:

  Title:            

  

 
B-1 

--------------------------------------------------------------------------------

 

  

Exhibit C

 

 

CERTIFICATE OF DESIGNATION OF PREFERENCES,

RIGHTS AND LIMITATIONS

OF

SERIES A CONVERTIBLE PREFERRED STOCK

 

OF

 

BRIDGELINE DIGITAL, INC.

 

Pursuant to Section 151 if the General Corporation Law of the State of Delaware

 

It is hereby certified that:

 

1. The name of the Company (hereinafter called the "Company") is Bridgeline
Digital, Inc., a Delaware corporation.

 

2. The Certificate of Incorporation of the Company, as amended (the “Certificate
of Incorporation”) authorizes the issuance of One Million (1,000,000) shares of
preferred stock, $0.001 par value per share, and expressly vests in the Board of
Directors of the Company the authority to issue any or all of said shares in one
(1) or more series and by resolution or resolutions to establish the designation
and number and to fix the relative rights and preferences of each series to be
issued.

 

3. The Board of Directors of the Company, pursuant to the authority expressly
vested in it as aforesaid, has adopted the following resolutions creating a
Series A issue of Preferred Stock:

 

RESOLVED, that Two Hundred Sixty-Four Thousand (264,000) of the One Million
(1,000,000) authorized shares of Preferred Stock of the Company shall be
designated Series A Convertible Preferred Stock, and fixes the rights, powers,
preferences, privileges and restrictions relating to such series in addition to
any set forth in the Certificate of Incorporation as follows:

 

TERMS OF SERIES A CONVERTIBLE PREFERRED STOCK

 

Section 1.Definitions. For the purposes hereof, the following terms shall have
the following meanings:

 

“Additional Amount” means, as of the applicable date of determination, with
respect to each share of Preferred Stock, all declared and unpaid Dividends on
such shares of Preferred Stock.

 

“Alternate Consideration” shall have the meaning set forth in Section 7(b).

 

“Beneficial Ownership Limitation” shall be 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon conversion of Preferred Stock held by the
applicable Holder.

  

 
 

--------------------------------------------------------------------------------

 

 

“Business Day” means any day except Saturday, Sunday, and any day which shall be
a federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close. Whenever any payment or other obligation hereunder
shall be due on a day other than a Business Day, such payment shall be made on
the next succeeding Business Day.

 

“Common Stock” means the Company’s common stock, par value $0.001 per share, and
stock of any other class of securities into which such securities may hereafter
be reclassified or changed into.

 

“Common Stock Equivalents” means any securities of the Company or the
subsidiaries of the Company, whether or not vested or otherwise convertible or
exercisable into shares of Common Stock at the time of such issuance, which
would entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock.

 

“Conversion Amount” means, with respect to each share of Preferred Stock, as of
the applicable date of determination, the sum of (1) the Stated Value thereof
plus (2) the Additional Amount thereon as of such date of determination.

 

“Conversion Date” shall have the meaning set forth in Section 6(a).

 

“Conversion Price” means, with respect to each share of Preferred Stock, as of
any Conversion Date or other applicable date of determination, $0.65, subject to
adjustment as provided herein.

 

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of the shares of Preferred Stock in accordance with the terms
hereof.

 

“Dividend Date” shall have the meaning set forth in Section 3(b).

 

“Dividend Notice Due Date” means the tenth (10th) Business Day immediately prior
to the applicable Dividend Date.

 

“Dividend Rate” means (i) during the two year period commencing on the Initial
Issuance Date, six percent (6.0%) per annum and (ii) commencing after the two
year anniversary of the Initial Issuance Date, twelve percent (12.0%) per annum.

 

“Effective Date” means the date that this Certificate of Designation is filed
with the Secretary of State of Delaware.

 

“Fundamental Transaction” shall have the meaning set forth in Section 7(b).

 

“Holder” shall mean the owner of the Preferred Stock.

 

“Initial Issuance Date” shall have meaning set forth in Section 3(a).

 

“Junior Stock” shall have meaning set forth in Section 8.

  

 
 

--------------------------------------------------------------------------------

 

 

“Liquidation” means, whether in a single transaction or series of transactions,
the voluntary or involuntary liquidation, dissolution or winding up of the
Company or such subsidiaries the assets of which constitute all or substantially
all of the assets of the business of the Company and its subsidiaries, taken as
a whole.

 

“Liquidation Funds” shall have meaning set forth in Section 5.

 

“Mandatory Conversion” shall have the meaning set forth in Section 6(b).

 

“Mandatory Conversion Date” shall have the meaning set forth in Section 6(b).

 

“Mandatory Conversion Shares” shall have the meaning set forth in Section 6(b).

 

“New York Courts” shall have the meaning set forth in Section 9.

 

“Notice of Conversion” shall have the meaning set forth in Section 6(a).

 

“Offering” means the offering of the Preferred Stock pursuant to the
Confidential Private Placement Memorandum of the Company, dated October 15,
2014, as amended or supplemented from time to time.

 

“Person” means an individual, entity, corporation, partnership, association,
limited liability company, limited liability partnership, joint-stock company,
trust or unincorporated organization.

 

“Parity Stock” shall have meaning set forth in Section 8.

 

“PIK Conditions” shall mean that (i) there are additional authorized by unissued
shares of Preferred Stock available for issuance and (ii) the total number of
PIK Shares issued plus the number of PIK Shares proposed to be issued on the
Dividend Payment Date do not exceed 64,000 in the aggregate.

 

“PIK Election” shall have the meaning set forth in Section 3(b).

 

“PIK Shares” shall have the meaning set forth in Section 3(b).

 

“Preferred Stock” shall have the meaning set forth in Section 2.

 

“Quarterly Dividend Date” shall have the meaning set forth in Section 3(a).

 

“Required Holders” shall have meaning set forth in Section 8.

 

“Senior Preferred Stock” shall have meaning set forth in Section 8.

 

“Stated Value” means $10.00 per share.

 

“Trading Day” means a day on which the NASDAQ Capital Market or any other
trading market or exchange on which the Common Stock may then trade is open for
business.

  

 
 

--------------------------------------------------------------------------------

 

 

Section 2.    Designation, Amount and Par Value. The series of preferred stock
designated by this Certificate of Designations shall be designated as the
Company’s Series A Convertible Preferred Stock (the “Preferred Stock”) and the
number of shares of Preferred Stock so designated shall be 264,000. Each share
of Preferred Stock shall have a par value of $0.001 per share.

 

Section 3.     Dividends. (a) From and after the date of issuance of each share
of Preferred Stock (the “Initial Issuance Date”), each holder of shares of
Preferred Stock shall be entitled to receive dividends (“Dividends”), which
Dividends shall be paid by the Company out of funds legally available therefor,
payable, subject to the conditions and other terms hereof, in PIK Shares or
cash, by wire transfer of immediately available funds, on the Stated Value of
such shares of Preferred Stock at the Dividend Rate, which shall be cumulative
and shall continue to accrue and compound annually whether or not declared and
whether or not in any fiscal year there shall be net profits or surplus
available for the payment of dividends in such fiscal year. Dividends on the
shares of Preferred Stock shall commence accumulating on the Initial Issuance
Date and shall be computed on the basis of a 365-day year and actual days
elapsed. Dividends shall be payable quarterly in arrears on the first day of the
next applicable quarter (each, a “Quarterly Dividend Date”) with the first
Quarterly Dividend Date being January 1, 2015. If a Dividend Date is not a
Business Day, then the Dividend shall be due and payable on the Business Day
immediately following such Dividend Date.

 

(b) Dividends shall be payable on each Quarterly Dividend Date, Mandatory
Conversion Date, and the Redemption Date (each, a “Dividend Date”), to the
record holders of the shares of Preferred Stock on the applicable Dividend Date,
Dividends shall be payable in cash or, at the election of the Company (the “PIK
Election”) the Company may, so long as the PIK Conditions are fulfilled, pay
Dividends in part or full by delivery of additional shares of Preferred Stock
(“PIK Shares”). The Company shall deliver a written notice to each Holder on the
Dividend Notice Due Date which notice (1) either (A) confirms that Dividends to
be paid on such Dividend Date shall be paid entirely in PIK Shares or (B) elects
to pay Dividends as cash or a combination of cash and PIK Shares and specifies
the amount of Dividends that shall be paid as cash and the amount of Dividends,
if any, that shall be paid in PIK Shares and (2) certifies that as of the
Dividend Date, the PIK Conditions will be satisfied, if any portion of the
Dividends shall be paid in PIK Shares. Dividends to be paid to each Holder on a
Dividend Date in PIK Shares shall be paid in a number of fully paid and
non-assessable shares (rounded to the nearest whole share) of Preferred Stock
equal to the amount of Dividends payable to such Holder on such Dividend Date,
less any cash Dividends paid, divided by the Stated Value. The Company shall pay
any and all taxes that may be payable with respect to the issuance and delivery
of PIK Shares.

  

 
 

--------------------------------------------------------------------------------

 

 

Section 4.     Voting Rights. On any matter presented to the stockholders of the
Company for their action or consideration at any meeting of stockholders of the
Company (or by written consent of stockholders in lieu of meeting), each holder
of outstanding shares of Preferred Stock shall be entitled, on the same basis as
holders of Common Stock, to receive notice of such action or meeting, and to
cast the number of votes equal to the lesser of: (i) the number of shares of
Common Stock into which such shares of Preferred Stock could be converted; and
(ii) the number of shares of Common Stock into which such shares of Preferred
Stock would be convertible if the conversion price on the record date for the
vote or consent of stockholders is deemed to be the closing price of the
Company’s Common Stock as of the date of the initial closing of the Offering, as
adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction. Fractional votes shall not, however, be
permitted and any fractional voting rights resulting from the above formula
(after aggregating all shares of Common Stock into which shares of Preferred
Stock held by each holder could be converted) shall be rounded to the nearest
whole number (with one-half being rounded upward).  Except as otherwise
expressly provided herein or as required by law, the holders of Preferred Stock
and the holders of Common Stock shall vote together on an as-converted basis and
not as separate classes. As long as any shares of Preferred Stock are
outstanding, the Company may not, without the affirmative vote of the Required
Holders, (a) alter or change adversely the powers, preferences or rights given
to the Preferred Stock or alter or amend this Certificate of Designations, (b)
amend its Certificate of Incorporation or other charter documents in any manner
that adversely affects any rights of the Holders, (c) increase the number of
authorized shares of Preferred Stock, (d) authorize a new series of preferred
stock with dividend, liquidation, voting or other rights senior to or pari passu
to the Series A Preferred Stock or (e) enter into any agreement with respect to
any of the foregoing.

 

Section 5.     Liquidation. Upon any Liquidation, the Holders of the Preferred
Stock will be entitled to receive out of the assets of the Company, whether from
capital or from earnings available for distribution to its stockholders (the
“Liquidation Funds”), before any amount shall be paid to the holders of any of
shares of Junior Stock, an amount per Preferred Share equal to the Stated Value
per share plus any accrued but unpaid Dividends thereon, provided that if the
Liquidation Funds are insufficient to pay the full amount due to the Holders and
holders of shares of Parity Stock, then each Holder and each holder of Parity
Stock shall receive a percentage of the Liquidation Funds equal to the full
amount of Liquidation Funds payable to such Holder and such holder of Parity
Stock as a liquidation preference, in accordance with their respective
certificate of designations (or equivalent), as a percentage of the full amount
of Liquidation Funds payable to all holders of Preferred Stock and all holders
of shares of Parity Stock. To the extent necessary, the Company shall cause such
actions to be taken by each of its subsidiaries so as to enable, to the maximum
extent permitted by law, the proceeds of a Liquidation to be distributed to the
Holders in accordance with this Section 5. All the preferential amounts to be
paid to the Holders under this Section 5 shall be paid or set apart for payment
before the payment or setting apart for payment of any amount for, or the
distribution of any Liquidation Funds of the Company to the holders of shares of
Junior Stock in connection with a Liquidation event as to which this Section 5
applies. A Fundamental Transaction shall not be deemed a Liquidation.  

 

Section 6.     Conversion.

 

a) Conversions at Option of Holder. Subject to the provisions of this Section 6,
each share of Preferred Stock will be convertible, at any time and from time to
time from and after the Effective Date, at the option of the Holder thereof,
into Common Stock.  Holders may effect conversions by providing the Company with
a conversion notice (a “Notice of Conversion”), which specifies the number of
shares of Preferred Stock to be converted, the number of shares of Preferred
Stock owned prior to the conversion at issue, the number of shares of Preferred
Stock owned subsequent to the conversion at issue and the date on which such
conversion is to be effected, which date may not be prior to the date the
applicable Holder delivers by facsimile or other form of electronic delivery
such Notice of Conversion to the Company (such date, the “Conversion Date”). If
no Conversion Date is specified in a Notice of Conversion, the Conversion Date
will be the date that such Notice of Conversion to the Company is deemed
delivered hereunder. The calculations and entries set forth in the Notice of
Conversion shall control in the absence of manifest or mathematical error.  To
effect conversions of shares of Preferred Stock, a Holder will not be required
to surrender the certificate(s) representing such shares of Preferred Stock to
the Company unless all of the shares of Preferred Stock represented thereby are
so converted, in which case such Holder shall deliver the certificate
representing such shares of Preferred Stock promptly following the Conversion
Date at issue.  Shares of Preferred Stock converted into Common Stock in
accordance with the terms hereof will be canceled and may not be reissued.

  

 
 

--------------------------------------------------------------------------------

 

 

b) Mandatory Conversions at Option of Company. Commencing on the Trading Day on
which the closing price of the Common Stock on the NASDAQ Capital Market or any
other trading market or exchange on which the Common Stock may then trade, has
been greater than $1.30 (subject to adjustment in the event of stock splits or
stock dividends) for ten (10) consecutive Trading Days (subject to the condition
that, on any Mandatory Conversion Date, the Mandatory Conversion Shares may be
re-sold under an effective registration statement or pursuant to Rule 144 under
the Securities Act of 1933, as amended), the Company in its sole discretion may
effect the conversion of all of the Preferred Stock to Common Stock (a
“Mandatory Conversion”) by (i) providing written notice to each Holder of such
conversion and (ii) issuing to the Holders the Conversion Shares issuable upon
the Mandatory Conversion (the “Mandatory Conversion Shares”). Within five
Business Days following receipt of the Mandatory Conversion Shares, each Holder
shall return the certificates for its Preferred Shares to the Company, provided
that, failure by the Holder to return a certificate for Preferred Shares will
have no effect on the Mandatory Conversion pursuant to this Section 6(b), which
Mandatory Conversion will be deemed to occur upon the issuance by the Company of
the Mandatory Conversion Shares (the “Mandatory Conversion Date”), and the
Preferred Stock will be deemed to no longer be outstanding as of the date of
such issuance.

 

c) Conversion Price. The number of validly issued, fully paid and non-assessable
shares of Common Stock issuable upon conversion of each share of Preferred Stock
(whether pursuant to Section 6(a) or 6(b)) shall be equal to the quotient of (i)
the Conversion Amount and (ii) the Conversion Price in effect on such Conversion
Date or Mandatory Conversion Date, as applicable.

 

d) Beneficial Ownership Limitation. Notwithstanding anything else to the
foregoing herein (including Section 6(b)), the Company may not effect any
conversion of the Preferred Stock, and a Holder will not have the right to
convert any portion of the Preferred Stock, to the extent that, after giving
effect to the conversion set forth on the applicable Notice of Conversion, such
Holder (together with such Holder’s affiliates, and any other person or entity
acting as a group together with such Holder or any of such Holder’s affiliates)
would beneficially own in excess of the Beneficial Ownership Limitation. For
purposes of the foregoing sentence, the number of shares of Common Stock
beneficially owned by such Holder and its affiliates will include the number of
shares of Common Stock issuable upon conversion of the Preferred Stock with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which are issuable upon (A) conversion of the
remaining, unconverted Preferred Stock beneficially owned by such Holder or any
of its affiliates, and (B) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company subject to a
limitation on conversion or exercise analogous to the limitation contained
herein (including any warrants) beneficially owned by such Holder or any of its
affiliates. Except as set forth in the preceding sentence, for purposes of this
Section 6(d), beneficial ownership will be calculated in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder. To the extent that the limitation contained
in this Section 6(d) applies, the determination of whether the Preferred Stock
is convertible (in relation to other securities owned by such Holder together
with any affiliates) and of how many shares of Preferred Stock are convertible
will be in the sole discretion of such Holder, and the submission of a Notice of
Conversion will be deemed to be such Holder’s determination of whether the
shares of Preferred Stock may be converted (in relation to other securities
owned by such Holder together with any affiliates) and how many shares of the
Preferred Stock are convertible, in each case subject to the Beneficial
Ownership Limitation. To ensure compliance with this restriction, each Holder
will be deemed to represent to the Company each time it delivers a Notice of
Conversion that such Notice of Conversion has not violated the restrictions set
forth in this paragraph and the Company will have no obligation to verify or
confirm the accuracy of such determination. In addition, a determination as to
any group status as contemplated above shall be determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder. For purposes of this Section 6(d), in
determining the number of outstanding shares of Common Stock, a Holder may rely
on the number of outstanding shares of Common Stock as stated in the most recent
of the following: (A) the Company’s most recent periodic or annual filing with
the Securities and Exchange Commission, as the case may be, (B) a more recent
public announcement by the Company or (C) a more recent notice by the Company or
the Company’s transfer agent setting forth the number of shares of Common Stock
outstanding. Upon the written or oral request of a Holder, the Company shall
within two Trading Days confirm orally and in writing to such Holder the number
of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including the Preferred
Stock, by such Holder or its affiliates since the date as of which such number
of outstanding shares of Common Stock was reported. A Holder, upon not less than
61 days’ prior notice to the Company, may increase or decrease the Beneficial
Ownership Limitation applicable to its Preferred Stock. Any such increase or
decrease will not be effective until the 61st day after such notice is delivered
to the Company and shall only apply to such Holder and no other Holder. The
provisions of this paragraph will be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 6(d) to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph will apply to a
successor holder of Preferred Stock.

  

 
 

--------------------------------------------------------------------------------

 

 

 e) Mechanics of Conversion at Option of Holder

 

i. Delivery of Certificate Upon Conversion. Not later than three Trading Days
after each Conversion Date, the Company shall deliver, or cause to be delivered,
to the converting Holder a certificate or certificates which will contain
appropriate restrictive legends and trading restrictions representing the number
of Conversion Shares being acquired upon the conversion of shares of Preferred
Stock. On or after the Effective Date, the Company shall, upon request of such
Holder, use its best efforts to deliver any certificate or certificates required
to be delivered by the Company under this Section 6 electronically through the
Depository Trust Company or another established clearing corporation performing
similar functions. If in the case of any Notice of Conversion such certificate
or certificates are not delivered to or as directed by the applicable Holder by
the third Trading Day after the Conversion Date, the applicable Holder shall be
entitled to elect to rescind such Conversion Notice by written notice to the
Company at any time on or before its receipt of such certificate or
certificates, in which event the Company shall promptly return to such Holder
any original Preferred Stock certificate delivered to the Company and such
Holder shall promptly return to the Company any Common Stock certificates
representing the shares of Preferred Stock unsuccessfully tendered for
conversion to the Company.

  

 
 

--------------------------------------------------------------------------------

 

 

ii. Reservation of Shares Issuable Upon Conversion. The Company covenants that
it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon conversion
of the Preferred Stock, free from preemptive rights or any other actual
contingent purchase rights of Persons other than the Holders of the Preferred
Stock, not less than such aggregate number of shares of the Common Stock as are
issuable (taking into account the adjustments of Section 7) upon the conversion
of all outstanding shares of Preferred Stock.  The Company covenants that all
shares of Common Stock so issuable shall, upon issue, be duly authorized,
validly issued, fully paid and nonassessable.

 

iii. Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the conversion of the Preferred Stock.   As to any
fraction of a share which a Holder would otherwise be entitled to purchase upon
such conversion, the Company shall at its election, either pay a cash adjustment
in respect of such final fraction in an amount equal to such fraction multiplied
by the Conversion Price or round up to the next whole share.

 

iv. Transfer Taxes.  The issuance of certificates for shares of the Common Stock
on conversion of this Preferred Stock will be made without charge to any Holder
for any documentary stamp or similar taxes that may be payable in respect of the
issue or delivery of such certificates, provided that the Company will not be
required to pay any tax that may be payable in respect of any transfer involved
in the issuance and delivery of any such certificate upon conversion in a name
other than that of the Holders of such shares of Preferred Stock and the Company
will not be required to issue or deliver such certificates unless or until the
Person or Persons requesting the issuance thereof will have paid to the Company
the amount of such tax or shall have established to the satisfaction of the
Company that such tax has been paid.

 

f) Record Holder. The Person or Persons entitled to receive the shares of Common
Stock issuable upon a conversion of Preferred Stock shall be treated for all
purposes as the record holder or holders of such shares of Common Stock on the
Conversion Date or Mandatory Conversion Date, as applicable.

 

Section 7.     Certain Adjustments.

 

a) Stock Dividends and Stock Splits.  If the Company, at any time while the
Preferred Stock is outstanding: (A) pays a stock dividend or otherwise makes a
distribution or distributions payable in shares of Common Stock on shares of
Common Stock or any other Common Stock Equivalents (which, for avoidance of
doubt, will not include any shares of Common Stock issued by the Company upon
conversion of this Preferred Stock); (B) subdivides outstanding shares of Common
Stock into a larger number of shares; (C) combines (including by way of a
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares; or (D) issues, in the event of a reclassification of shares of the
Common Stock, any shares of capital stock of the Company, then the Conversion
Price will be multiplied by a fraction of which the numerator will be the number
of shares of Common Stock (excluding any treasury shares of the Company)
outstanding immediately before such event and of which the denominator will be
the number of shares of Common Stock, or in the event that clause (D) of this
Section 7(a) will apply shares of reclassified capital stock, outstanding
immediately after such event.  Any adjustment made pursuant to this Section 7(a)
will become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and will become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.

  

 
 

--------------------------------------------------------------------------------

 

 

b) Fundamental Transaction. If, at any time while this Preferred Stock is
outstanding, (A) the Company effects any merger or consolidation of the Company
with or into another Person, (B) the Company effects any sale of all or
substantially all of its assets in one transaction or a series of related
transactions, (C) any tender offer or exchange offer (whether by the Company or
another Person) is completed pursuant to which holders of Common Stock are
permitted to tender or exchange their shares for other securities, cash or
property, or (D) the Company effects any reclassification of the Common Stock or
any compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (in any such
case, a “Fundamental Transaction”), then, upon any subsequent conversion of this
Preferred Stock, the Holders shall have the right to receive, for each
Conversion Share that would have been issuable upon such conversion immediately
prior to the occurrence of such Fundamental Transaction, the same kind and
amount of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holder of one share of Common Stock
(the “Alternate Consideration”).  For purposes of any such conversion, the
determination of the Conversion Price shall be appropriately adjusted to apply
to such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one share of Common Stock in such Fundamental
Transaction, and the Company shall adjust the Conversion Price in a reasonable
manner reflecting the relative value of any different components of the
Alternate Consideration.  If holders of Common Stock are given any choice as to
the securities, cash or property to be received in a Fundamental Transaction,
then the Holders shall be given the same choice as to the Alternate
Consideration it receives upon any conversion of this Preferred Stock following
such Fundamental Transaction.  To the extent necessary to effectuate the
foregoing provisions, any successor to the Company or surviving entity in such
Fundamental Transaction shall file a new certificate of designation with the
same terms and conditions and issue to the Holders new preferred stock
consistent with the foregoing provisions and evidencing the Holders’ right to
convert such preferred stock into Alternate Consideration. The terms of any
agreement pursuant to which a Fundamental Transaction is effected shall include
terms requiring any such successor or surviving entity to comply with the
provisions of this Section 7(b) and insuring that this Preferred Stock (or any
such replacement security) will be similarly adjusted upon any subsequent
transaction analogous to a Fundamental Transaction.

 

c) Calculations.  All calculations under this Section 7 will be made to the
nearest cent or the nearest share, as the case may be.  For purposes of this
Section 7, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date will be the sum of the number of shares of Common
Stock (excluding any treasury shares of the Company) issued and outstanding.

  

 
 

--------------------------------------------------------------------------------

 

 

d) Notice to the Holders.

 

i. Adjustment to Conversion Price.  Whenever the Conversion Price is adjusted
pursuant to any provision of this Section 7, the Company shall promptly deliver
to each Holder a notice setting forth the Conversion Price after such adjustment
and setting forth a brief statement of the facts requiring such adjustment.

 

ii. Notice to Allow Conversion by Holder.  If, while the Preferred Stock is
outstanding, (A) the Company shall declare a dividend (or any other distribution
in whatever form) on the Common Stock, (B) the Company shall declare a special
nonrecurring cash dividend on or a redemption of the Common Stock, (C) the
Company shall authorize the granting to all holders of the Common Stock of
rights or warrants to subscribe for or purchase any shares of capital stock of
any class or of any rights, (D) the approval of any stockholders of the Company
shall be required in connection with any reclassification of the Common Stock,
any consolidation or merger to which the Company is a party, any sale or
transfer of all or substantially all of the assets of the Company, or any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property or (E) the Company shall authorize the voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company, then, in each case, the Company shall cause to be filed at each office
or agency maintained for the purpose of conversion of this Preferred Stock, and
shall cause to be delivered to each Holder at its last address as it shall
appear upon the stock books of the Company, at least 20 Trading Days prior to
the applicable record or effective date hereinafter specified, a notice stating
(x) the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice.  The Holder shall be entitled to convert Preferred Stock (or any
part hereof) during the 20-day period commencing on the date of such notice
through the effective date of the event triggering such notice.

 

Section 8.     Ranking. Except to the extent that the holders of at least 2/3rds
of the outstanding Preferred Shares (the “Required Holders”) expressly consent
to the creation of Parity Stock (as defined below) or Senior Preferred Stock (as
defined below) in accordance with Section 4, all shares of capital stock of the
Company shall be junior in rank to all Preferred Shares with respect to the
preferences as to dividends, distributions and payments upon the liquidation,
dissolution and winding up of the Company (such junior stock is referred to
herein collectively as “Junior Stock”). The rights of all such shares of capital
stock of the Company shall be subject to the rights, powers, preferences and
privileges of the Preferred Shares. Without limiting any other provision of this
Certificate of Designations, without the prior express consent of the Required
Holders, voting separate as a single class, the Company shall not hereafter
authorize or issue any additional or other shares of capital stock that is (i)
of senior rank to the Preferred Shares in respect of the preferences as to
dividends, distributions and payments upon the liquidation, dissolution and
winding up of the Company (collectively, the “Senior Preferred Stock”), (ii) of
pari passu rank to the Preferred Shares in respect of the preferences as to
dividends, distributions and payments upon the liquidation, dissolution and
winding up of the Company (collectively, the “Parity Stock”) or (iii) any Junior
Stock having a maturity date (or any other date requiring redemption or
repayment of such shares of Junior Stock) that is prior to the date no Preferred
Shares remain outstanding. In the event of the merger or consolidation of the
Company with or into another corporation, the Preferred Shares shall maintain
their relative rights, powers, designations, privileges and preferences provided
for herein and no such merger or consolidation shall result inconsistent
therewith.

  

 
 

--------------------------------------------------------------------------------

 

 

Section 9.     Miscellaneous.

 

a) Notices.  Any and all notices or other communications or deliveries to be
provided by the Holders hereunder including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile,
electronic mail, or sent by a nationally recognized overnight courier service,
addressed to the Company, at the address set forth in the Purchase Agreement or
address as the Company may specify for such purposes by notice to the Holders
delivered in accordance with this Section.  Any and all notices or other
communications or deliveries to be provided by the Company hereunder shall be in
writing and delivered personally or sent by a nationally recognized overnight
courier service addressed to each Holder at the address of such Holder appearing
on the books of the Company, or if no such address appears on the books of the
Company, at the principal place of business of the Holders.  Any notice or other
communication or deliveries hereunder shall be deemed given and effective on the
earliest of the Trading Day following the date of mailing, if sent by nationally
recognized overnight courier service, or upon actual receipt by the party to
whom such notice is required to be given.

 

b) Absolute Obligation. Except as expressly provided herein, no provision of
this Certificate of Designation shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay accrued dividends and
accrued interest, as applicable, on the shares of Preferred Stock at the time,
place, and rate, and in the coin or currency, herein prescribed.

 

c) Lost or Mutilated Preferred Stock Certificate.  If a Holder’s Preferred Stock
certificate becomes mutilated, lost, stolen or destroyed, the Company shall
execute and deliver, in exchange and substitution for and upon cancellation of a
mutilated certificate, or in lieu of or in substitution for a lost, stolen or
destroyed certificate, a new certificate for the shares of Preferred Stock so
mutilated, lost, stolen or destroyed, but only upon receipt of evidence of such
loss, theft or destruction of such certificate, and of the ownership thereof
reasonably satisfactory to the Company.

 

d) Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Certificate of Designation will be
governed by and construed and enforced in accordance with the internal laws of
the State of Delaware, without regard to the principles of conflict of laws
thereof.  Each party agrees that all legal proceedings concerning the
interpretation, enforcement and defense of the transactions contemplated by this
Certificate of Designation (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
may be commenced only in the state and federal courts sitting in City of New
York, Borough of Manhattan (the “New York Courts”).  Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of such New York Courts,
or such New York Courts are improper or inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Certificate of Designation and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by applicable law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Certificate of Designation or the transactions contemplated hereby. If
either party shall commence an action or proceeding to enforce any provisions of
this Certificate of Designation, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorneys’ fees and
other costs and expenses incurred in the investigation, preparation and
prosecution of such action or proceeding.

  

 
 

--------------------------------------------------------------------------------

 

 

e) Waiver.  Any waiver by the Company or a Holder of a breach of any provision
of this Certificate of Designation shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Certificate of Designation or a waiver by any other
Holders.  The failure of the Company or a Holder to insist upon strict adherence
to any term of this Certificate of Designation on one or more occasions shall
not be considered a waiver or deprive that party (or any other Holder) of the
right thereafter to insist upon strict adherence to that term or any other term
of this Certificate of Designation.  Any waiver by the Company or a Holder must
be in writing.

 

f) Severability.  If any provision of this Certificate of Designation is
invalid, illegal or unenforceable, the balance of this Certificate of
Designation shall remain in effect, and if any provision is inapplicable to any
Person or circumstance, it shall nevertheless remain applicable to all other
Persons and circumstances.  If it shall be found that any interest or other
amount deemed interest due hereunder violates the applicable law governing
usury, the applicable rate of interest due hereunder shall automatically be
lowered to equal the maximum rate of interest permitted under applicable law.

 

g) Status of Converted Preferred Stock.  If any shares of Preferred Stock shall
be converted or reacquired by the Company, such shares shall resume the status
of authorized but unissued Preferred Stock, provided, however, that such shares
may be reissued only as PIK Shares.

 

h) Status of Unissued Preferred Stock. The Company may issue any remaining
authorized but unissued shares of Preferred Stock following expiration or
termination of the Offering only as PIK Shares.

  

 
 

--------------------------------------------------------------------------------

 

 

i) Noncircumvention. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Certificate of Designations, and will at all times in good faith carry
out all the provisions of this Certificate of Designations and take all action
as may be required to protect the rights of the Holders. Without limiting the
generality of the foregoing or any other provision of this Certificate of
Designations, the Company (i) shall not increase the par value of any shares of
Common Stock receivable upon the conversion of any Preferred Shares above the
Conversion Price then in effect, (ii) shall take all such actions as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and non-assessable shares of Common Stock upon the conversion of
Preferred Shares and (iii) shall, so long as any Preferred Shares are
outstanding, take all action necessary to reserve and keep available out of its
authorized and unissued shares of Common Stock, solely for the purpose of
effecting the conversion of the Preferred Shares, the maximum number of shares
of Common Stock as shall from time to time be necessary to effect the conversion
of the Preferred Shares then outstanding (without regard to any limitations on
conversion contained herein).

 

IN WITNESS WHEREOF, this Certificate of Designation has been executed by a duly
authorized officer of the Company as of this 28th day of October, 2014.

 

 

  /s/Michael Prinn

 

Name: Michael Prinn 

Title:  Treasurer and Chief Financial Officer

 

 